Exhibit 10.70

MANAGEMENT AGREEMENT

BETWEEN THE

NOTTAWASEPPI HURON BAND OF POTAWATOMI INDIANS

AND

GAMING ENTERTAINMENT (MICHIGAN), LLC

June 12, 2006



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT has been entered into as of the 12th day of June,
2006, by and between the NOTTAWASEPPI HURON BAND OF POTAWATOMI INDIANS, a
federally recognized Indian tribe (the “Tribe”), and GAMING ENTERTAINMENT
(MICHIGAN), LLC, a Delaware limited liability company (“Manager”) (jointly and
severally the “Parties” or “Party”).

1. Recitals

1.1 The Tribe and Green Acres Casino Management Company, Inc. (“Green Acres”)
entered into management agreements, dated June 11, 1994, for class II and class
III gaming, as amended by an addendum dated January 4, 1995, which addendum,
inter alia, added Full House Resorts, Inc. (“FHRI”) as part of the management
(collectively, the “Original Agreements”). Green Acres and FHRI have made all
payments and, together with the Tribe, have otherwise performed all of their
obligations required under the Original Agreements.

1.2 With the approval of the Tribe, Green Acres and FHRI have assigned their
rights under the Original Agreements to Manager subject to the terms of the
Agreement dated as of November 18, 1996, as amended July 1999 (collectively the
“Royalty Agreements”) between Green Acres, FHRI, GTECH Corporation (whose shares
in Manager FHRI has since acquired), and Manager, which, inter alia, provides
that Green Acres is not a member of the Manager and will be paid a royalty fee.

1.3 Manager and the Tribe entered into an Amended and Restated Class III
management agreement on November 18, 1996, superseding the Original Agreements,
and making certain other changes as set forth therein. The Parties made further
changes and executed a Temporary Facility Management Agreement and Second
Amended and Restated Management Agreement on June 9, 1999. The Temporary
Facility Management Agreement was subsequently revised by a later agreement
between the Parties dated November 3, 2002, which was forwarded to the National
Indian Gaming Commission (NIGC) for review and approval. The Parties now desire
to make further changes to the agreement between them, as set forth in this
Management Agreement (hereafter Management Agreement or this Agreement) which
supersedes all prior written agreements between the Parties.

1.4 The Tribe and Manager intend that the Manager shall provide funds to permit
the Tribe (i) to construct a Gaming Facility (as that term is herein defined)
suitable for conducting Gaming (as that term is herein defined) on Indian lands
in the State of Michigan pursuant to the Tribe’s recognized powers of
self-government and the Constitution, statutes and ordinances of the Tribe, as
well as (ii) for other purposes.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 2



--------------------------------------------------------------------------------

1.5 The Tribe desires to establish an Enterprise (as herein defined) to conduct
Gaming on the Property to serve the social, economic, educational and health
needs of the Tribe, to increase Tribal revenues and to enhance the Tribe’s
economic self-sufficiency and self-determination. This Agreement sets forth the
manner in which the Enterprise will be established and managed in the Gaming
Facility.

1.6 The Tribe is seeking financial assistance and expertise from Manager for the
construction of the Gaming Facility and technical experience and expertise for
the management and operation of the Enterprise and instruction for members of
the Tribe in the operation of the Enterprise. The Manager is willing and able to
provide such assistance, experience, expertise and instruction.

1.7 The Tribe grants the Manager the exclusive right and obligation to develop,
manage, operate and maintain the Enterprise and to train Tribal members and
others in the operation and maintenance of the Enterprise during the term of
this Agreement, in accordance with the provisions of this Agreement. The Manager
wishes to perform these functions exclusively for the Tribe as limited in
Section 3.3 below.

1.8 This Agreement will be submitted to the NIGC for approval pursuant to IGRA
and terminates and supersedes all prior written agreements between the Parties.

1.9 Manager has previously made nonrefundable payments to the Tribe in the
aggregate amount of Six Hundred and Sixty Thousand ($660,000), Ninety Three
Thousand Five Hundred and Twenty-Seven Dollars ($93,527) for professional
services, and Three Hundred Thousand ($300,000) for the Tribe’s Community
Center. These payments constitute gifts to the Tribe and shall not become part
of the Loan.

2 Definitions. As they are used in this Agreement, the terms listed below shall
have the meaning assigned to them in this Section 2:

2.1 BIA. “BIA” is the Bureau of Indian Affairs of the Department of the Interior
of the United States of America.

2.2 Budgets. “Budgets” shall mean the Operating Budget and the Capital Expense
Budget for the Gaming Facility.

2.3 Capital Expenses. “Capital Expenses” shall mean the cost of construction,
alteration or rebuilding of the Gaming Facility and any furniture, trade
fixtures and equipment and other tangible or intangible property of the Gaming
Facility, the costs of which are required by GAAP to be capitalized and
depreciated. For purposes of this definition, any property costing less than
$5,000 shall be an Operating Expense of the Enterprise.

2.4 Capital Expense Budget. “Capital Expense Budget” shall mean the budget for
Capital Expenses adopted in accordance with Section 4.9.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 3



--------------------------------------------------------------------------------

2.5 Capital Reserve Fund. “Capital Reserve Fund” shall mean the reserve fund
established in accordance with Section 4.13.6 to pay Capital Expenses.

2.6 Chairman. “Chairman” shall mean the Chairman from time to time of the NIGC.

2.7 Class II Gaming. “Class II Gaming” shall mean Class II Gaming as defined in
IGRA and its implementing regulations.

2.8 Class III Gaming. “Class III Gaming” shall mean Class III Gaming as defined
in IGRA and its implementing regulations.

2.9 Collateral. “Collateral” shall mean (a) The Tribe’s share of future Net
Revenues, before distribution pursuant to Section 6 of this Agreement, from the
Enterprise and/or Gaming Facility, or other future undistributed Net Revenues
arising or generated after the termination of this Agreement; and
(b) Undistributed gaming and related Net Revenues from the Gaming Facility
arising or generated after the date that a matter in dispute is referred to
arbitration, pursuant to Section 17, up to the amount of money, if any, in
dispute.

2.10 Commencement Date. “Commencement Date” shall mean the first date that the
Gaming Facility is substantially complete, open to the public and that Gaming is
conducted in the Gaming Facility pursuant to the terms of this Agreement. The
Manager shall memorialize the Commencement Date in a writing signed by the
Manager and delivered to the Tribe and the Area Director, Minneapolis Area
Office, BIA.

2.11 Compact. “Compact” shall mean a Tribal-State Compact between the Tribe and
the State of Michigan regarding Class III Gaming, as now in effect and as the
same may, from time to time, be amended.

2.12 Constitution. “Constitution” shall mean the Constitution of the Tribe
adopted September, 1979, and as the same may, from time to time, be amended.

2.13 Development and Construction Costs. “Development and Construction Costs”
shall mean the sum of all costs incurred in developing, designing and
constructing the Gaming Facility and other Improvements that are required for
the Gaming Facility’s initial operation, including, without limitation, any
costs related to acquisition of the Property, obtaining any Government Agency
approvals, architect and engineering services, and other professional services.

2.14 Effective Date. The “Effective Date” shall mean the date of written
approval by the Chairman of (i) this Agreement, as executed by the Parties,
(ii) any other documents collateral thereto that require approval by the
Chairman or the BIA, as the case may be, and (iii) a Tribal Gaming Ordinance,
whichever occurs latest.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 4



--------------------------------------------------------------------------------

2.15 Enterprise. The “Enterprise” is:

 

  (a) any commercial gaming enterprise of the Tribe authorized under the Indian
Gaming Regulatory Act (IGRA), conducted in the Gaming Facility that is operated
and managed by Manager in accordance with the terms and conditions of this
Agreement,

 

  (b) Automatic Teller Machines (“ATM”) within the Gaming Facility,

 

  (c) the sale of food, beverages (including alcoholic beverages), within the
Gaming Facility,

 

  (d) gifts and souvenirs and the sale of tobacco conducted within the Gaming
Facility.

2.16 Enterprise Employees. “Enterprise Employees” shall mean those employees
working at the Gaming Facility other than the General Manager. Enterprise
Employees are deemed employees of the Tribe.

2.17 Enterprise Employee Policies. “Enterprise Employee Policies” shall have the
meaning given to it in Subsection 4.6.2.

2.18 Financial Institution. “Financial Institution” shall mean a financial
institution or a trustee for a financial institution or such other third party
entity, as may be approved by the Tribe and the necessary federal authorities.

2.19 Furniture and Equipment. “Furniture and Equipment” shall mean all
furniture, furnishings and equipment required in the operation of the Gaming
Facility in accordance with the Plans and Specifications.

2.20 Gaming. “Gaming” shall mean any and all activities defined as Class II or
Class III Gaming under IGRA.

2.21 Gaming Commission. “Gaming Commission” shall mean the body created pursuant
to the Tribal Gaming Ordinance to regulate Gaming in accordance with the
Compact, IGRA and the Tribal Gaming Ordinance.

2.22 GAAP. “GAAP” shall mean United States generally accepted accounting
principles consistently applied applicable to Tribal government operations as
set out in Governmental Accounting Standards Board (GASB) Statements. For
purposes of this Agreement, the Enterprise elects, as authorized under GASB
Statement 20, paragraph 7, to apply all Financial Standards Board Statements
(FASB) pronouncements issued after November 30, 1989, except for those that
conflict with or contradict GASB pronouncements. Notwithstanding treatment under
GAAP, for the purposes of this Agreement, interest expenses will be included in
the computation of Operating Expense.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 5



--------------------------------------------------------------------------------

2.23 Gaming Facility. “Gaming Facility” shall mean the buildings, improvements,
and fixtures hereafter constructed on the Property pursuant to this Management
Agreement within which the Enterprise will be housed.

2.24 General Manager. “General Manager” shall mean the person employed by
Manager and licensed by the Gaming Commission to direct the operation of the
Gaming Facility.

2.25 General Contractor. “General Contractor” shall mean the contractor or
contractors selected by the Manager to construct the Improvements and any
additions thereto in accordance with the Plans and Specifications.

2.26 Gross Revenues. “Gross Revenues” shall mean all revenues of any nature
derived directly or indirectly from the Enterprise including, without
limitation, the total amount of cash wagered on class II and class III games and
admissions fees (including table or card fees), food and beverage sales, net ATM
proceeds, and rental from lessees, sublessees, licensees or concessionaires (but
not the gross receipts of such lessees, sublessees, licensees or
concessionaires), business interruption insurance proceeds, temporary
condemnation awards, and proceeds from litigation and other claims against third
parties. Unless otherwise agreed by the Parties, lessees, sublessees, licensees,
or concessionaires which are subsidiaries or affiliates of the Tribe or the
Manager shall be required to pay a fair market rental.

2.27 IGRA. “IGRA” shall mean the Indian Gaming Regulatory Act of 1988, PL 100-
497, 25 U.S.C. § 2701 et seq. as it may, from time to time, be amended.

2.28 Improvements. Subject to Section 4.1.1 herein, “Improvements” shall mean
the improvements constructed and to be constructed (including but not limited to
the Gaming Facility) or installed on the Property and on adjacent areas for the
benefit of the Property, including without limitation, the Facility access ways
and roadways, parking areas, drainage improvements, utility lines, and
landscaping, all of which will be constructed in accordance with the Plans and
Specifications approved by the Tribe.

2.29 Legal Requirements. “Legal Requirements” shall mean singularly and
collectively all applicable laws and regulations including without limitation
the Tribal Gaming Ordinance, IGRA, the Compact, and applicable Tribal, federal
and state statutes, regulations and ordinances.

2.30 Loan. “Loan” shall mean the loan or loans made or arranged by the Manager
to the Tribe to finance the cost of the Improvements and the Furniture and
Equipment, to provide Working Capital and to fund Start-up Expenses, as provided
in Section 3, and to fund such other costs as are specified in this Agreement to
be part of the Loan.

2.31 Loan Agreement. “Loan Agreement” shall mean the loan agreement(s), as the
same may be amended, and any substitutions therefor, with respect to the Loan,
to be executed by the Tribe and the Manager and/or a Financial Institution.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 6



--------------------------------------------------------------------------------

2.32 Loan Documents. “Loan Documents” shall mean the Loan Agreement, promissory
note(s) evidencing the Loan, the security agreement securing the Loan and such
other documents as may be executed from time to time with respect to the Loan
and any amendments thereto and substitutions therefor.

2.33 Loan Payments. “Loan Payments” shall mean the principal and other payments
due under the Loan Documents.

2.34 Management Fee. “Management Fee” shall mean the management fee as provided
in Section 6.8.

2.35 Minimum Guaranteed Monthly Payment. “Minimum Guaranteed Monthly Payment”
shall mean that payment due the Tribe as described in Section 6.3.

2.36 NIGC. “NIGC” shall mean the National Indian Gaming Commission established
pursuant to 25 U.S.C. § 2704, or any amendment to that Section.

2.37 Net Revenues. “Net Revenues” shall mean Gross Revenues from the Enterprise
less:

 

  (i) amounts paid out as, or paid-for, prizes and

 

  (ii) total Operating Expenses, excluding the Management Fee.

2.38 Operating Budget. “Operating Budget” shall mean the budget for Operating
Expenses adopted in accordance with Section 4.9.

2.39 Operating Expenses. Notwithstanding treatment under GAAP, “Operating
Expenses” shall mean all normal and necessary costs and expenses in the
operation of the Improvements as determined in accordance with GAAP including
without limitation: (1) interest expense; (2) depreciation and amortization;
(3) salaries, wages, and benefits for the Enterprise Employees (other than the
General Manager); (4) materials and supplies; (5) utilities; (6) repairs and
maintenance; (7) accounting fees; (8) interest on installment contract
purchases; (9) insurance and bonding; (10) advertising and marketing, including
busing and transportation of patrons; (11) transportation services to effect the
safe transport of daily Enterprise receipts (12) legal and professional fees;
(13) fees, costs, dues and contributions associated with Tribal and Enterprise
membership and participation in trade associations, political action
associations and related associations; (14) fire, safety and security costs;
(15) reasonable travel expenses for officers and employees of the Enterprise,
when such travel is related to the business of the Enterprise, and for the
Chairperson of the Tribe, members of the Tribal Council and key employees of the
Tribe when such travel is related to the business of the Enterprise (16) trash
removal; (17) costs of goods and services sold; (18) the costs of the Gaming
Commission pursuant to Section 4.6.6; (19) Enterprise recruiting and training
expenses; (20) fees due to the NIGC under IGRA or the State of Michigan or local
governments pursuant to the Compact; (21) lease payments for personal property;
(22) internal audit and surveillance costs; (23) property costing less than

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 7



--------------------------------------------------------------------------------

$5,000 as provided in section 2.3 herein; and (24) other costs and expenses
determined in accordance with GAAP. Operating Expenses shall not include:
(1) distributions to the Tribe; (2) principal payments on debt; or (3) for
purposes of calculations under Section 6, the Manager’s Fee. In determining
depreciation as an Operating Expense, the useful life of gaming equipment shall
not exceed five (5) years, other furnishings and fixtures shall not exceed seven
(7) years, and of the Gaming Facility shall not exceed thirty-nine (39) years.

2.40 Pre-Financing Costs. “Pre-Financing Costs” shall mean those costs incurred
by Manager by or on behalf of the Tribe during the period prior to: 1) the
Property being taken into trust by the United States for the benefit of the
Tribe; 2) the approval of this Agreement and the Loan Documents by the Chairman
of the NIGC; and 3) Manager’s securing a Loan, whichever occurs later, which are
to be repaid by the Tribe under the terms of this Agreement and the Loan
Documents.

2.41 Plans and Specifications. “Plans and Specifications” shall mean the plans
and specifications specified in Section 3.1.6 herein and shall generally refer
to the drawings (graphic and pictorial portions showing the design, location and
dimensions, including plans, schedules and diagrams) and specifications (written
requirements for materials, equipment, systems, standards and workmanship and
performance of related services) for the Project.

2.42 Preferred Payment. “Preferred Payment” shall mean that payment due the
Tribe as described in Section 6.4.

2.43 Project. “Project” shall mean the Property, the Improvements and the
Enterprise.

2.44 Project Costs. “Project Costs” shall mean all costs necessary to develop
and open the Project, including Development and Construction Costs, furniture,
fixtures and equipment, Working Capital, Pre-Financing Costs, Start-Up and
Pre-opening Costs, and the Tribal Operations Loan.

2.45 Promotional Allowances. “Promotional Allowances” shall mean the retail
value of complimentary food and beverage, merchandise, entertainment and tokens
for gaming, provided to patrons as promotional items.

2.46 Property. “Property” shall mean the parcel of land acquired by Manager or
the Tribe which is to be transferred in trust to the United States for the
benefit of the Tribe upon satisfaction of the Legal Requirements, on which the
Gaming Facility is planned to be located, as contemplated by Section 3.8. Title
to the Property shall be held by the United States of America in trust for the
Tribe.

2.47 Recoupment Payment. “Recoupment Payment” shall mean the repayment from the
Tribe’s share of Net Revenues of: (a) any advance made by the Manager to the
Tribe of a Minimum Guaranteed Payment as contemplated by Section 6.3; (b) any
portion of the Management Fee which is not paid to the Manager as provided in
Section 6.7; (c) any portion of

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 8



--------------------------------------------------------------------------------

the Loan Principal owed Manager by the Tribe due to insufficient Net Revenues
payable to the Tribe.

2.48 Reserve Funds. “Reserve Funds” shall mean the Capital Reserve Fund and such
additional reserve funds as the parties, by mutual consent, may agree to create.

2.49 “Start-Up and Pre-Opening Costs” shall mean all those costs incurred for
the Enterprise during the six month period prior to the scheduled Commencement
Date necessary to prepare the Gaming Facility for opening.

2.50 Term. “Term” shall mean the seven-year term of this Agreement as specified
in Section 3.2.

2.51 Tribal Council. “Tribal Council” shall mean the Tribal Council created
pursuant to the Tribe’s Constitution or, at the option of the Tribal Council, a
designee committee created pursuant to resolution or ordinance of the Tribal
Council.

2.52 Tribal Gaming Ordinance. The “Tribal Gaming Ordinance” is the ordinance and
any amendments thereto enacted by the Tribe, which authorizes and regulates
Gaming on Indian lands within the jurisdiction of the Tribe.

2.53 Tribe’s Project Coordinator. The “Tribe’s Project Coordinator” shall mean
the individual hired by the Tribal Council to act as the liaison between the
Tribal Council and the Manager and Architect, and assist the Tribal Council in
providing Tribal approvals to Manager and Architect that are necessary for the
design and construction of the Improvements, as more fully set forth in section
3.1.7.2 herein and under the 2002 Architect Agreement between Manager and the
Architect.

2.54 Tribe’s Share of Net Revenues. The “Tribe’s Share of Net Revenues” shall
mean 100% of the Net Revenues less the Management Fee as that term is defined in
section 6.7 herein. Such Tribal share of Net Revenues shall be subject to the
deduction and payments for debt service, capital expenses and reserve funds as
provided in section 6 herein.

3 Covenants. In consideration of the mutual covenants contained in this
Agreement, the Parties agree and covenant as follows:

3.1 Engagement of Manager. The Tribe hereby retains and engages Manager as an
independent contractor for the Term, and Manager accepts such engagement. The
Tribe retains the Manager to manage the Enterprise and train Tribal members and
others in the management of the Enterprise in accordance with the terms of this
Agreement. The Manager hereby accepts such retention and engagement. The Tribe
shall have the sole proprietary interest in the Enterprise. Nothing contained
herein grants or is intended to grant Manager a titled interest to the Gaming
Facility or to the Enterprise. Pursuant to its engagement by the Tribe, Manager
shall undertake the duties as set forth herein.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 9



--------------------------------------------------------------------------------

3.1.1 Community Center Contribution. The Manager has contributed the sum of
Three Hundred Thousand Dollars ($300,000) towards the construction of a Tribal
Community Center, and assisted the Tribe in supervising the design and
completion of construction of the Tribal Community Center. Such contribution
shall constitute a gift from Manager to the Tribe and shall not be included in
the Loan.

3.1.1.1 Manager’s Payment of Pre-Financing Costs. Notwithstanding anything to
the contrary, upon execution of this Agreement by the Parties, Manager shall
finance all reasonable costs related to obtaining Government Agency approvals,
architect and engineering services, and other professional services as may be
required by the Parties to advance the Project. Manager shall provide the Tribe
monthly statements, which shall be audited by the Tribe, of all Pre-Financing
Costs incurred by or on the Tribe’s behalf for review and acceptance by the
Tribe.

3.1.2 Development and Construction Costs. The Manager shall have the
responsibility to supervise, through an architect selected by the Manager with
the approval of the Tribe (the “Architect”), the design and completion of all
construction, development, improvements and other activities related to the
Project undertaken pursuant to the terms and conditions of the contract(s) with
the General Contractor and will require the General Contractor and its
subcontractors to furnish appropriate payment and performance bonds. Subject to
section 3.1.6, the Manager agrees to provide or cause to be provided all funds
necessary for the Development and Construction Costs. The Manager shall, upon
submission of invoices and certification by the General Contractor and by the
Architect to the Manager and the Tribe, reimburse the General Contractor and
Architect for their services.

3.1.3 Equipment Costs. The Manager shall purchase or lease on behalf of the
Enterprise the necessary Furniture and Equipment, with the approval of the
Tribe, which Furniture and Equipment, when purchased, shall be owned by the
Tribe. The Manager agrees to arrange for a loan to the Tribe of the funds
necessary for the purchase or lease of such Furniture and Equipment as may
reasonably be required for a Gaming Facility of the size and quality agreed upon
by the Parties; it is the Parties’ intent to construct a 136,000 square foot
structure in which Gaming Facility will be located. The Manager may, upon
securing lease financing, lease all or a portion of such Furniture and
Equipment, subject to the Tribe approving the terms of the lease, provided that
the Manager, or an officer, director, or principal shareholder of Manager, shall
have no financial interest in the leasing entity.

3.1.4 Working Capital. The Manager agrees to provide to the Enterprise the funds
necessary for working capital on or before the Commencement Date for the
operation of the Enterprise on a sound business basis and in accordance with an
approved Operating Budget. The Manager shall be responsible for providing any
needed additional working capital. The amount provided for Working Capital and
additional working capital shall be included in Project Costs and shall not
increase the total Project Cost above that stated in section 3.1.7.

3.1.5 Start-Up and Pre-Opening Expenses. Prior to the Commencement Date, the
Manager

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 10



--------------------------------------------------------------------------------

agrees to provide to the Enterprise the funds necessary for Startup and
Pre-Opening expenses that are required for the operation of the Enterprise on a
sound business basis and in accordance with an approved Operating Budget.

3.1.6 Plans and Specifications; Cost Overruns. The Manager and the Tribe,
through the Tribal Council, shall agree to Plans and Specifications for the
Gaming Facility, defining all activities, materials and services necessary for
the Improvements and the Enterprise. If there are cost overruns for any
activity, material or service previously agreed to that are required for the
Project, the Manager shall advance to the Tribe an additional amount equivalent
to such overruns as agreed in Section 2 of the Loan Agreement to achieve the
goals of this Agreement; provided however, that in no event shall cost overruns
for the Improvements exceed ten percent (10%) of the Project Cost amount set out
in section 3.1.7, without negotiation between the Parties.

3.1.7 Project Costs. Subject to 3.1.6, the Manager and the Tribe agree that the
total project cost shall not exceed One Hundred and Forty-Two Million Dollars
($142,000,000) and that Manager shall cause to be advanced Projects Costs for
the Project in accordance with the terms and conditions herein not to exceed One
Hundred and Forty-Two Million Dollars ($142,000,000).

3.1.7.1. Unforeseen Circumstances. In the event that circumstances beyond the
Parties’ control necessitate an increase to the Project Cost ceiling amount of
$142,000,000, Manager shall advance such additional sums as may be required
subject to the limitations set out in section 3.1.6 herein.

3.1.7.2. Hiring of the Tribe’s Project Coordinator. The Parties agree that in
order for the Tribal Council to timely review the Plans and Specifications and
provide necessary approvals to Manager and Architect under the terms of the
Architect Agreement, Manager shall promptly advance funds to the Tribe, upon
written request by the Tribe, after the Parties jointly agree to issue a Notice
to Proceed to the Project’s architect to prepare design plans for the Gaming
Facility, so that the Tribe may hire the Tribe’s Project Coordinator. The cost
of the Tribe’s Project Coordinator position shall be a Project Cost from the
date of the Project Coordinator’s hiring until the Commencement Date. The
Parties have agreed upon an annual salary range of $80,000-$90,000 for the
position based upon the Project Coordinator’s qualifications and level of
experience. The Tribe has sole discretion to fill the Project Coordinator
position as a consultant to the Tribe, a full-time Tribal employee, or
combination thereof. For the period that the Tribe’s Project Coordinator may be
a full-time employee of the Tribe, the Parties agree that the Tribe’s standard
fringe benefits package will also constitute a Project Cost until the
Commencement Date. Thereafter, the costs of the Tribe’s Project Coordinator will
be borne solely by the Tribe.

3.1.8 Loan Advances. The Manager shall provide or cause to be provided all funds
required in Sections 3.1.1.1, 3.1.2, 3.1.3, 3.1.4, 3.1.5, 3.1.6, 3.1.7, 3.1.7.1,
3.1.7.2, and 6.13 as loan advances on behalf of the Tribe, to be repaid in
accordance with this Agreement and the Loan Agreement. Except as otherwise
provided herein, advances under said Sections shall be made only upon adequate
documentation that an obligation has been incurred and such obligation is
currently due

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 11



--------------------------------------------------------------------------------

and owing and after review by the Manager and by the Tribe. Any amounts provided
by the Manager for the purposes of this Section 3.1 shall be deemed advanced
pursuant to, payable under, and shall accrue interest as set forth in this
Agreement and the Loan Agreement and the promissory note or notes evidencing the
Loan. The interest rate on the Loan shall be the Manager’s cost of funds from a
Financial Institution which shall be based on prevailing interest rates subject
to the provisions of Section 3.2 of the Loan Agreement. Any funds advanced under
this Section 3.1 shall only be repayable as provided in Section 6.5 and from the
Collateral and shall not otherwise be an obligation of the Tribe. The Loan shall
be secured by a first lien on the Collateral. Interest accrued under this
section shall become part of the Loan, as principal, as of the Commencement
Date.

3.2 Term. The Term of this Agreement shall begin on the Effective Date and
continue for a period of seven (7) years after the Commencement Date, except as
provided in Section 4.5.

3.3 Exclusivity of Operations. During the Term neither the Manager nor the Tribe
will establish or operate any other Gaming within fifty (50) miles of the
Property without the express written consent of the other Party.

3.4 Parties’ Compliance With Law; Licenses. Manager and Tribe will at all times
comply with all Legal Requirements. All Gaming covered by this Agreement shall
be conducted in accordance with all Legal Requirements. Manager shall take no
action or engage in any activity that would cause the Tribe to be in violation
of any Legal Requirements, and the Tribe shall take no action or engage in any
activity that (i) would cause Manager or the members of Manager to be in
violation of any Legal Requirements or (ii) could result in the revocation of
any gaming license held by Manager or the members of Manager.

3.4.1 Conflicting Legal Requirements. The Manager shall not be obligated to
comply with any Tribal Ordinance or other Tribal law if to do so would cause the
Manager to violate any applicable non-Tribal law.

3.4.2 Licenses. The Manager, Manager’s executive officers and all other persons
required by applicable law shall seek a license to operate the Enterprise
pursuant to the Tribal Gaming Ordinance. The Gaming Commission shall act upon
all such license applications promptly and may not arbitrarily or capriciously
deny any license sought under this Subsection 3.4.2.

3.4.3 Indian Civil Rights Act. The Tribe shall take no action that violates the
Indian Civil Rights Act (25 U.S.C. §§ 1301-1303) or the Tribe’s Constitution.

3.4.4 Internal Revenue Code and Bank Secrecy Act. The Manager shall comply with
all applicable provisions of the Internal Revenue Code and the Bank Secrecy Act
including, but not limited to, the prompt filing of any cash transaction reports
and W-2G reports that may be required by the Internal Revenue Service of the
United States or under the Compact.

3.4.5 Compliance With the National Environmental Policy Act. The Parties shall
supply the

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 12



--------------------------------------------------------------------------------

NIGC with all information requested by the NIGC to comply with any regulations
of the NIGC issued pursuant to the National Environmental Policy Act (NEPA).

3.5 Management Fee. Subject to the terms of this Agreement, The Tribe agrees to
pay the Manager the Management Fee as provided in Section 6.7.

3.6 Fire and Safety. The Gaming Facility shall be constructed and maintained in
compliance with the standard uniform BOCA code concerning fire and safety,
provided that nothing in this Agreement shall grant any jurisdiction to any
state government or any political subdivision thereof over the Property or the
Gaming Facility.

3.6.1 Fire Protection. The Manager shall have the responsibility to provide the
Gaming Facility with adequate fire protection services and equipment, including
sprinklers. The Tribe shall have the responsibility for obtaining cooperative
agreements under which the BIA, and/or local municipalities with volunteer fire
departments, shall agree to provide fire fighting services in the event of a
fire at the facility. The costs of fire protection under this Section shall be
an Operating Expense.

3.6.2 Public Safety Services. The Manager shall provide appropriate security and
public safety services for the operation of the Enterprise. All aspects of the
Gaming Facility security shall be the responsibility of the Manager. Any
security officer shall be bonded and insured in an amount commensurate with his
or her enforcement duties and obligations. The cost of any charge for security
and increased public safety services, including police protection and emergency
medical services, shall be an Operating Expense.

3.7 Uniform Commercial Code. Subject to the requirements of this Agreement, the
parties agree that Articles I, II, III, IV, V, VI, VII, and IX of the Uniform
Commercial Code, as adopted by the State of Michigan, shall govern this
Agreement and all activities and contracts involving the Enterprise. All filings
for perfection pursuant to Article IX shall be done with the Secretary of State
for the State of Michigan unless the Tribe shall establish an office to receive
such filings. Nothing in this Section shall constitute a waiver of tribal
sovereign immunity, written notification requirements, or constitute consent of
the Tribe to the regulatory, adjudicatory or other jurisdiction of the State of
Michigan.

3.8 Purchase of Property. Manager has purchased a parcel of land on which the
Gaming Facility is planned to be built, the cost of which shall be repaid by the
Tribe through the Loan. The legal description of the property is contained in
the August 9, 2002, Federal Register notice (67 Fed. Reg. 51867) issued by the
BIA (“Notice of final agency determination to take land into trust under 25
C.F.R. part 151”), made an exhibit to this Agreement (Exhibit A) and
incorporated herein. Subject to the Legal Requirements, it is the intent of the
parties to this Agreement that the parcel shall be transferred to the United
States in trust for the benefit of the Tribe and proclaimed part of the Tribe’s
initial reservation. If, for any reason, the above-described property cannot be
placed in trust with the United States, or in the event that the Parties cannot
build and operate a Gaming Facility on the property under IGRA, the Parties
agree to obtain a suitable parcel of land in accordance with the Legal
Requirements.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 13



--------------------------------------------------------------------------------

4 Business Affairs in Connection with Enterprise.

4.1 Manager’s Authority and Responsibility. All business and affairs in
connection with the day-to-day operation, management, maintenance and
improvement of the Gaming Facility, including the establishment of operating
days and hours, consistent with the Tribal Gaming Ordinance, shall be the
responsibility of the Manager. The Manager is hereby granted the necessary power
and authority to act, through the General Manager, in order to fulfill its
responsibilities under this Agreement. The General Manager shall be a person
selected by the Manager, subject to the approval of the Tribe, which approval
shall not be unreasonably withheld.

4.1.1 Manager’s Authority and Responsibility Regarding Additional improvements.
The Parties agree that Manager’s share of revenues derived from additional
improvements which the Tribe may choose to build on or near the Property after
the Commencement Date shall be dependent on Manager’s involvement in financing
such improvement(s), and the level of Manager’s duties and responsibilities
associated with the planning, design, construction, operation and maintenance of
any such improvement(s), or the activities occurring in the improvement(s), all
as the Tribe may delegate to Manager, and the Parties agree upon through
subsequent negotiation. Nothing herein shall deny Manager the exclusive right,
during the term of this Agreement, to operate any and all Gaming activities on
the Property on the Tribe’s behalf as may be permitted under IGRA and the
Tribe-State compact.

4.2 Duties of the Manager. In managing, operating, maintaining, improving and
repairing the Gaming Facility, the cost of which shall be either an Operating
Expense or Capital Expense, the Manager’s duties shall include, without
limitation, the following:

4.2.1 Management. The Manager shall use reasonable measures for the orderly
administration, management, and operation of the Enterprise including without
limitation cleaning, painting, decorating, plumbing, carpeting, grounds care and
such other maintenance and repair and improvement work as is reasonably
necessary.

4.2.2 Contracts in Enterprise’s Name and at Arm’s Length. Contracts for the
operations of the Enterprise shall be entered into in the name of the Enterprise
and be signed by the General Manager. Except in the event of an emergency, any
contract requiring an expenditure in any year in excess of Twenty-Five Thousand
Dollars ($25,000) shall be approved by the Tribe. No contracts for the supply of
goods or services to the Enterprise shall be entered into with parties
affiliated with the Manager or its officers or directors unless the affiliation
is disclosed to the Tribe in writing, and the contract terms are determined by
the Tribe to be no less favorable for the Enterprise than could be obtained from
a non-affiliated contractor. Notwithstanding anything to the contrary contained
herein, contracts for the supply of any goods or services paid for entirely by
the Manager may be provided by parties affiliated with the Manager or its
officers or directors, provided that payments on such contracts shall not
constitute Operating Expenses and

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 14



--------------------------------------------------------------------------------

shall be the sole responsibility of the Manager. Absent the prior written
approval of the Tribal Council, no contract entered into by Manager or entered
into in the name of the Enterprise shall contain as a provision a waiver of the
Tribe’s sovereign immunity from suit.

4.2.3 Culturally Sensitive Material. The Manager agrees that the choices
involving the Enterprise and the Gaming Facility including but not limited to
the Enterprise Employees’ uniforms, interior design, promotions and marketing
shall be culturally appropriate and shall in no way denigrate Indian history or
culture by the use of stereotyped images, symbols and language. If, at any time,
the Manager is notified by the Tribe that any such activity is not culturally
appropriate, the Manager shall have thirty (30) days to cease such activity.

4.3 Damage, by fire, war casualty, Act of God, Condemnation.

4.3.1 If, during the Term, the Gaming Facility is damaged or destroyed by fire,
war, Act of God or other casualty, or if the Property or the Gaming Facility is
partially condemned, the Manager agrees to carry sufficient insurance to rebuild
the Gaming Facility and shall reconstruct the Gaming Facility to a condition at
least comparable to that before the casualty or partial condemnation occurred.
The insurance or condemnation proceeds shall be applied to that reconstruction,
which shall be completed as soon as possible. If the insurance or condemnation
proceeds are insufficient to reconstruct the Gaming Facility to such condition
where Gaming can once again be conducted, the Manager may supply such additional
funds as are necessary to reconstruct the Gaming Facility to such condition and
such funds shall, with the prior consent of the Tribe, constitute a loan to the
Tribe, secured by the revenues from the Enterprise as Collateral, and repayable
under the terms of the Loan Agreement unless other terms are agreed upon by the
Tribe and the Manager.

4.3.2 Total condemnation. In the event that the Enterprise or the Property is
condemned in total by a governmental agency with the lawful authority to carry
out such an action, the proceeds from any such condemnation award shall be
applied (i) to retire any amounts due under the Loan Agreement, and, if any sums
remain, (ii) to pay the Tribe, as owner for the value of the land, buildings,
and fixtures; provided, however, that any condemnation award that includes lost
profits shall be shared between the Parties, with the allocation to Manager
calculated on the basis of Manager’s remaining term and its percentage share of
Net Revenues. The Parties shall retain all money previously paid under Section 6
of this Agreement.

4.4 Manager’s Obligation; Suspension of Manager’s Duties. The Manager’s
obligations under this Agreement, except for its obligation under Sections
3.1.1.1 and 6.13, are conditioned on (i) NIGC approval of this Agreement and
(ii) the timely issuance of all required approvals for the construction of the
Gaming Facility. If during the Term, Gaming on the Property is: (i) legally
prohibited or (ii) rendered economically unfeasible as a result of the Tribe’s
default under this Agreement or the adoption of a Tribal Ordinance or other
Tribal law, the Manager may suspend its duties under this Agreement.

4.5 Tolling of the Agreement. If, after a period of cessation of Gaming on the
Property

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 15



--------------------------------------------------------------------------------

because of damage, destruction or condemnation or because Gaming on the Property
is: (i) legally prohibited or (ii) rendered economically unfeasible as a result
of the Tribe’s default under this Agreement or the adoption of a Tribal
Ordinance or other Tribal law, the recommencement of Gaming shall be legally and
commercially feasible in the sole judgment of the Manager, and if the Manager
has not terminated this Agreement, the period of such cessation shall not be
deemed to have been part of the Term and the date of expiration of the Term
shall be extended by the number of days of such cessation period; provided that
the extension shall not exceed twelve months.

4.6 Employees.

4.6.1 Manager’s Responsibility. Manager shall have, subject to licensing by the
Gaming Commission and the terms of this Agreement, the exclusive responsibility
and authority to hire, direct, select, control and discharge all Enterprise
Employees, including security personnel, performing regular services for the
Enterprise in connection with the maintenance, operation, and management of the
Enterprise and the Gaming Facility and any activity upon the Property; and the
sole responsibility for determining whether a prospective employee is qualified
and the appropriate level of compensation to be paid. Manager will make all
reasonable efforts to hire members of the Tribe into management positions for
the Enterprise and to provide training of such personnel as required under
sections 4.6.8 and 9.18.3 of this Agreement. Such efforts will include without
limitation hiring qualified members of the Tribe in the management positions for
the Enterprise.

4.6.2 Enterprise Employee Policies. The Manager shall prepare a draft of
personnel policies and procedures (the “Enterprise Employee Policies”),
including a job classification system with salary levels and scales, which
policies and procedures the Manager shall submit to the Tribal Council for its
approval. The Enterprise Employee Policies shall include a grievance procedure
in order to establish fair and uniform standards for the employees of the Tribe
engaged in the Enterprise as required by NIGC regulations. The grievance
procedure shall be administered by a Grievance Committee comprised of the
General Manager, a person appointed by the Tribal Council and a third member
agreed on by the Manager and the Tribal Council. Any revisions to the Enterprise
Employee Policies shall not be effective unless they are approved in the same
manner as the original Enterprise Employee Policies. All such actions shall
comply with applicable Tribal law.

4.6.3 Manager’s Employee. The Manager shall employ the person holding the
position of General Manager.

4.6.4 Enterprise Employees. Employees of the Enterprise will be designated as
employees of the Tribe.

4.6.5 No Manager Wages or Salaries. Except for the Management Fee, neither the
Manager nor any of its officers, directors, shareholders, or employees shall be
compensated by wages from or contract payments other than the Management Fee by
the Enterprise for their efforts or for any

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 16



--------------------------------------------------------------------------------

work which they perform under this Agreement. Nothing in this subsection shall
restrict the ability of an employee of the Enterprise to purchase or hold stock
in the Manager, its parents, subsidiaries or affiliates where (i) such stock is
publicly held, and (ii) such employee acquires, on a cumulative basis, less than
five percent (5%) of the outstanding stock in the corporation, provided that no
elected member of the Tribal Council shall be permitted to have any financial
interest in Manager. The Manager is prohibited from hiring consultants to
perform Manager’s responsibilities.

4.6.6 Access of Gaming Commission and Appointed Agents. The Gaming Commission or
its appointed agents shall have the full access to inspect all aspects of the
Enterprise, including the daily operations of the Enterprise, and to verify
daily Gross Revenues and all income of the Enterprise, at any time without
notice. The Enterprise shall reimburse the Tribe for the reasonable costs of
operation of the Gaming Commission as an Operating Expense of the Enterprise up
to a maximum annual amount of two million dollars ($2,000,000).

4.6.7 Employee Background Checks. A background investigation shall be conducted
in compliance with all Legal Requirements, to the extent applicable, on each
applicant for employment as soon as reasonably practicable. No individual whose
prior activities, criminal record, if any, or reputation, habits and
associations are known to pose a threat to the public interest, the effective
regulation of Gaming, or to the gaming licenses of the Manager or any of its
affiliates, or to create or enhance the dangers of unsuitable, unfair or illegal
practices and methods and activities in the conduct of Gaming, shall be employed
by the Manager or the Tribe. The background investigation procedures employed
shall be formulated in consultation between the Tribe and the Manager and shall
satisfy all regulatory requirements independently applicable to the Manager. Any
cost associated with obtaining such background investigations shall constitute
an Operating Expense, provided, however, the costs of background investigations
relating to shareholders, officers, directors or employees of the Manager shall
not constitute an Operating Expense, but shall be paid by the Manager.

4.6.8 Indian Preference in Employment. In order to maximize benefits of the
Enterprise to the Tribe, the Manager shall, during the term of this Agreement,
to the extent permitted by applicable law, give preference in recruiting,
training and employment to qualified members of the Tribe and their spouses and
children in all job categories of the Enterprise, including management
positions. The Manager shall provide training programs for Tribal members and
their spouses and children. Such training programs shall be available to assist
Tribal members in obtaining necessary skills and qualifications relating to all
job categories. Final determination of the qualifications of Tribal members and
all other persons for employment shall be made by Manager, subject to licensing
by the Gaming Commission.

4.6.9 Removal of Employees. The General Manager will act in accordance with the
Enterprise Employee Policies with respect to the discharge, demotion or
discipline of any Enterprise Employee.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 17



--------------------------------------------------------------------------------

4.7 Marketing and Advertising. Manager shall have the responsibility for setting
the advertising budget and placing advertising and promoting the Enterprise, the
budget for which shall be included in the annual budget approved by the Tribe as
described in Section 4.9. Manager may participate in sales and promotional
campaigns and activities involving complimentary rooms, food, beverage, shows,
chips and tokens, provided that Manager shall receive no compensation or other
remuneration from any marketing, advertising, sales or promotional campaign.

4.8 Start-Up and Pre-Opening. Six (6) months prior to the scheduled Commencement
Date, Manager shall commence implementation of a Start-Up and Pre-Opening
program which shall include all activities necessary to financially and
operationally prepare the Gaming Facility for opening. To implement the Start-Up
and Pre-Opening program, Manager shall prepare a comprehensive Start-Up and
Pre-Opening budget which shall be submitted to the Tribe for its approval sixty
(60) days after the Effective Date (“Pre-Opening Budget”). All costs and
expenses of the Pre-Opening program shall be paid from a special bank account(s)
opened by Manager in the name of the Enterprise upon which only Enterprise’s
designees shall be authorized to draw (“Pre-Opening Bank Account(s)”). After all
Start-Up and Pre-Opening expenses have been paid, the balance in the Start-Up
and Pre-Opening Bank Account(s) shall be transferred to the Depository Account
established under section 4.13.2 and the Start-Up and Pre-Opening Bank
Account(s) closed.

4.9 Operating and Capital Expense Budgets.

4.9.1 Approval of Budgets. Manager shall, at least sixty (60) days prior to the
scheduled Commencement Date, submit to the Tribe, for its approval, a proposed
Operating Budget and Capital Expense Budget for the remainder of the current
fiscal year. Thereafter, Manager shall, not less than sixty (60) days prior to
the commencement of each full or partial fiscal year, submit to the Tribe, for
its approval, proposed Budgets for the ensuing full or partial fiscal year, as
the case may be. Manager shall meet with the Tribe to discuss the proposed
Budgets and the Tribe’s approval of the Budgets shall not be unreasonably
withheld.

4.9.2 Budget Revisions. Manager may submit to the Tribe revisions in the Budgets
from time to time, as necessary, to reflect any unpredicted significant changes,
variables or events or to include significant, additional, unanticipated items
of income or expense. With approval of the Tribe, Manager may reallocate part or
all of the amount budgeted with respect to any line item to another line item
and to make such other modifications to the Budget as Manager deems necessary.
The Manager shall not make any expenditures from funds or assets of the
Enterprise except as set forth in the Budgets.

4.10 Contracting. In entering contracts for the supply of goods and services for
the Enterprise, the Manager shall give preference to qualified members of the
Tribe, their spouses and children, and qualified business entities certified by
the Tribe to be controlled by members of the Tribe so long as the prices and/or
rates are competitive. “Qualified” shall mean a member of the Tribe, a

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 18



--------------------------------------------------------------------------------

Member’s spouse or children, or a business entity certified by the Tribe to be
controlled by members of the Tribe, who or which is able to provide goods and/or
services at competitive prices and/or rates, has demonstrated skills and
abilities to perform the tasks to be undertaken in an acceptable manner, in the
Manager’s opinion, can meet the reasonable bonding requirements of the Manager,
and if a vendor is licensed by the Gaming Commission. The Manager shall provide
written notice to the Tribe in advance of all such contracting, subcontracting,
and construction opportunities.

4.11 Litigation. If the Enterprise, the Tribe, the Manager, or any employee of
the Enterprise or any employee of Manager is sued by any person who is not a
party to this Agreement, including claims involving tort or breach of contract,
or is alleged by any such person to have engaged in unlawful or discriminatory
acts in connection with the operation of the Enterprise, the Tribe or the
Manager, as appropriate, shall defend such action. Any cost of such litigation
shall constitute an Operating Expense, or, if incurred prior to the Commencement
Date, shall be a start-up expense. Nothing in this Section 4.11 shall be
construed to waive or limit the Tribe’s sovereign immunity.

4.12 Internal Control Systems. The Manager shall install systems for monitoring
the Enterprise (the “Internal Control Systems”) prior to the Commencement Date
as required by 25 C.F.R. Part 542 of the NIGC Minimum Internal Control Standards
(“MICS”) for Tier C gaming operations. The Internal Control Systems shall comply
with all Legal Requirements. The Manager shall submit the Internal Control
Systems to the Gaming Commission and any other governmental agency required to
approve such systems prior to their implementation. Any significant changes to
the Internal Control Systems shall be subject to review and approval by the
Gaming Commission and the Tribal Council prior to implementation. The Gaming
Commission shall have the right, at any time, to inspect and review the Internal
Control Systems and to retain an auditor to (i) review the adequacy of the
Internal Control Systems and (ii) perform internal audit functions at a minimum
to meet the requirements of 25 C.F.R. Part 542 of the NIGC MICS. To the extent
not covered above, Manager shall also install such other security system(s) as
are standard in the gaming industry to prevent theft, fraud or other illegal
activity by either employees or Gaming patrons so as to ensure the integrity of
the Enterprise’s Gaming activities.

4.12.1 The Manager shall install and maintain a closed circuit television system
to be used to provide surveillance over Gaming areas, including all cash
handling activities of the Enterprise to meet all Legal Requirements. Manager
shall also install surveillance systems over non-gaming areas, including parking
areas, to better ensure the safety of the public. The Gaming Commission shall
have full access to the closed circuit television system for use in monitoring
the activities of the Enterprise.

4.13 Banking and Bank Accounts.

4.13.1 Bank Accounts. The Tribe and Manager shall agree upon a bank or banks for
the deposit

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 19



--------------------------------------------------------------------------------

and maintenance of funds and shall establish such bank accounts insured by the
FDIC as they deem appropriate and necessary in the course of business and as
consistent with this Agreement.

4.13.2 Daily Deposits to Depository Account. The Manager with the Tribe’s
approval shall establish for the benefit of the Enterprise in the Enterprise’s
name a Depository Account. The Manager shall collect all Gross Revenues and
other proceeds connected with or arising from the operation of the Enterprise,
the sale of all products, food and beverage, and all other activities of the
Enterprise and deposit the related cash daily into the Depository Account at
least once during each 24-hour period except where deposit cannot be made during
a 24 hour period because (1) it is a Bank holiday or (2) an Act of God prevents
the deposit of proceeds in the place designated for deposit in which case the
deposit shall be made on the next business day. All money received by the
Enterprise on each day that it is open must be counted at the close of
operations for that day or at least once during each 24-hour period except to
the extent that slot machine drop for that day is insufficient to warrant daily
drops and count, and no payment or other distribution out of Gross Revenues
shall be made before their deposit. The Parties agree to obtain a bonded
transportation service to effect the safe transportation of the daily receipts
to the bank, which expense shall constitute an Operating Expense.

4.13.3 Disbursement Account. The Manager with the Tribe’s approval shall
establish for the benefit of the Enterprise in the Enterprise’s name one or more
disbursement accounts (collectively, the “Disbursement Accounts”). Separate
Disbursement Accounts shall be maintained for the various Reserve Funds. The
Manager shall, consistent with and pursuant to the Budgets, have responsibility
and authority for transferring funds from the Depository Account to the
Disbursement Accounts and for making all payments for Operating Expenses,
Capital Expenses, debt service, the Management Fee and disbursements to the
Tribe from the Disbursement Accounts.

4.13.4 No Cash Disbursements. The Manager shall not make any cash disbursements
from the bank accounts. The Manager shall not make any cash disbursements to
itself from any Enterprise fund or account for any reason. Except as provided in
Section 4.13.5, any other payments or disbursements by the Manager shall be made
by check drawn against a Disbursement Account.

4.13.5 Minimum Casino Bank Roll. Manager shall establish and maintain sufficient
cash operating funds in the Enterprise vault and cage or other readily
accessible funds to meet the daily operating needs of the Enterprise (including
non-gaming activities). The size of these funds shall be determined with due
regard to the Operating Budget and applicable Federal regulations setting
minimum internal control standards for Class II and Class III devices.

4.13.6 Capital Reserve Fund. The Manager shall establish and maintain for the
benefit of and in the name of the Enterprise a Capital Reserve Fund to pay
Capital Expenses in accordance with the Capital Expense Budget. To the extent
that Net Revenues are available under the terms of Article 6 herein, the Manager
shall deposit monthly in the Capital Reserve Fund an amount equal

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 20



--------------------------------------------------------------------------------

to two percent (2%) of the Net Revenues, provided that without the consent of
the Tribe the Capital Reserve Fund balance shall not exceed Four Million Dollars
($4,000,000). Any interest earned on the Capital Reserve Fund shall be added to
the Capital Reserve Fund, subject to the Four Million Dollar ($4,000,000) cap,
and otherwise distributed to the Tribe on a monthly basis.

4.13.7 Investments. The Manager may invest any of the funds in the Reserve Funds
in bank accounts, treasury bills or other instruments guaranteed or insured by
the United States with a term not to exceed three months unless the Manager and
Tribe agree otherwise. All bank accounts shall be insured by the FDIC or other
mutually agreed upon commercial insurance or shall be adequately collateralized
by the Financial Institution.

4.14 Insurance. The Manager, on behalf of the Tribe, shall obtain and maintain,
or cause its agents to obtain and maintain, with responsible insurance carriers
licensed to do business in the State of Michigan, insurance satisfactory to the
Tribe covering the Property and the Enterprise, and naming the Tribe, the
Enterprise, the Manager, its parent and other affiliates as insured parties, as
follows:

4.14.1 During the course of any new construction or substantial remodeling,
builder’s risk insurance on an “all risk” basis (including collapse) on a
non-reporting form for full replacement value covering the interest of the Tribe
in all work associated with the Improvements, all materials and equipment on or
about the Gaming Facility, and any new construction or substantial remodeling of
the Gaming Facility. All materials and equipment in any off-site storage
location intended for permanent use in the Gaming Facility, or incident to the
construction thereof, shall be insured on an “all risk” basis as soon as the
same have been acquired for the Enterprise.

4.14.2 Commercial general liability insurance in an amount not less than Fifteen
Million Dollars aggregate for all activities on, about or in connection with the
Improvements. The commercial general liability insurance shall include premises
liability, contractor’s protective liability on the operations of all
subcontractors, completed operations and blanket contractual liability. The
automobile liability insurance shall cover owned, non-owned and hired vehicles.

4.14.3 Upon completion of the construction of the Improvements “all risk”
insurance on the Gaming Facility against loss by fire, lightning, earthquake, or
other natural disasters, extended coverage perils, collapse, water damage,
vandalism, malicious mischief and all other risks and contingencies, in an
amount equal to the actual replacement costs thereof, without deduction for
physical depreciation, with coverage for demolition and increased costs of
construction, and providing coverage in an “agreed amount” or without provision
for co-insurance.

4.14.4 Worker’s Compensation and Employer’s Liability Insurance subject to the
statutory limits of the State of Michigan in respect of any work or other
operations on, about or in connection with the Enterprise, provided that nothing
in the Agreement shall grant any jurisdiction over the Enterprise or its
employees to the State of Michigan or any political subdivision thereof.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 21



--------------------------------------------------------------------------------

4.14.5 Business interruption insurance in an amount to cover the projected
Operating Expenses, Loan Payments and Minimum Guaranteed Payment and Preferred
Payment for not less than twelve (12) months or such greater amounts as to which
the Manager and Tribe may agree.

4.14.6 Such other insurance with respect to the Enterprise and in such amounts
as the Parties from time to time may reasonably agree upon against such other
insurable hazards which at the time are commonly insured against in respect of
businesses and property similar to the Enterprise.

4.14.7 The insurance policies required under Subsections 4.14.1, 4.14.3, 4.14.5
and 4.14.6 above all have a standard noncontributory endorsement naming Manager
as an additional loss payee. The insurance required under Subsection 4.14.2
above shall name the Manager as an additional insured. All insurance required
hereunder shall contain a provision requiring at least sixty (60) days’ prior
written notice to the Manager and the Tribe before any cancellation, material
changes or reduction shall be effective. Any deductibles must be approved by
Manager and the Tribe.

4.14.8 Each policy as to which the Tribe is named as an insured shall provide
that the insurer shall not plead or assert the defense of sovereign immunity
within the policy limits. The Tribe shall not be liable beyond those limits.

4.15 Accounting and Books of Account.

4.15.1 Financial Statements. The Manager shall prepare and provide monthly,
quarterly and annual financial reports and operating statements to the Tribal
Council and the Gaming Commission and to such other governmental agencies as the
Compact or applicable law may require. The Financial Statements shall comply
with all Legal Requirements and shall include balance sheets, income statements,
and statements of cash flow (statement of changes in financial position) for the
Enterprise, including a breakdown by gaming activity. Such statements shall
include the Operating Budget and Capital Budget projections (the Annual Plan) as
comparative statements, and, after the first full year of operation, shall
include comparative statements from the comparable period for the prior year of
all revenues, and all other amounts collected and received and all deductions
and disbursements made therefrom in connection with the Enterprise. The
Operating Statements shall include, at a minimum, game statistical reports. All
such statements shall be prepared in accordance with GAAP consistently applied.

4.15.2 Books of Account. The Manager shall maintain full and accurate books of
account and records at the Property. The Gaming Commission, and any tribal
government official authorized by law to have such access, shall have immediate
access to the daily operations of the Enterprise, including the books and
records, and shall have the unlimited right to inspect, examine, and copy all
such books and supporting business records, and the right to verify the daily
Gross Revenues and income from the Enterprise and shall have access to any other
gaming related information the Tribe deems appropriate. Such rights may be
exercised through a duly authorized agent, employee, attorney, or independent
accountant acting on behalf of the Gaming Commission or the authorized tribal
government agency, provided that the authority of said individual is first
presented in writing to the Manager.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 22



--------------------------------------------------------------------------------

4.15.3 Accounting and Audit Standards. Manager shall establish and maintain
satisfactory accounting systems and procedures which comply with all applicable
Legal Requirements, including NIGC regulations establishing Minimum Internal
Control Standards for internal audit for Tier C gaming operations. Such
accounting systems and procedures, at a minimum, shall (i) include an adequate
system of internal accounting controls; (ii) permit the preparation of financial
statements in accordance with GAAP; (iii) be susceptible to audit; (iv) permit
the calculation and payment of the Management Fee; (v) allow the Enterprise, the
Tribe and the NIGC to calculate the annual fee under 25 C.F.R. § 514.1, and such
other payments as may be due any other governmental entity; and (vi) provide for
any appropriate allocation of Operating Expenses or overhead expenses among the
Tribe, the Enterprise, the Manager and any other user of shared facilities and
services.

4.15.4 Annual Audit. An independent certified public accounting firm which is
registered with the Public Accounting Oversight Board shall be selected by the
Tribal Council and approved by the Gaming Commission for the purpose of
performing an annual audit of the books and records of the Enterprise. Said
audit shall meet all Legal Requirements including NIGC audit standards as set
out in applicable regulations, including 25 C.F.R. § 571.12 and 542.3(f) and
shall, unless otherwise authorized by Tribal Council resolution, be separate and
distinct from any audit required by the Single Audit Act of 1984, 31 U.S.C. §
750 et seq. The Gaming Commission, the NIGC and any other legally authorized
government agency shall also have the right to perform special audits of the
Enterprise on any aspect of the Enterprise and its operations at any time
without restrictions. Copies of such audits shall be provided by the Tribe to
all applicable federal (including the NIGC, within 120 days after the end of
each fiscal year of the gaming operation) and state agencies, as may be required
by law or the Compact, and may be used by the Manager for reporting purposes
under federal and state securities laws, if required. The fees for the services
of the independent auditor shall be an Operating Expense.

5 Liens. The Tribe specifically warrants and represents to the Manager that
during the Term the Tribe shall not act in any way whatsoever, either directly
or indirectly, to cause any party to become an encumbrancer or lienholder of the
Property or the Enterprise, or to allow any party to obtain any interest in this
Agreement without the prior written consent of the Manager, and where
applicable, the consent of the United States. The Manager specifically warrants
and represents to the Tribe that during the Term the Manager shall not act in
any way, directly or indirectly, to cause any party to become an encumbrancer or
lienholder of the Property or the Enterprise, or to obtain any interest in this
Agreement without the prior written consent of the Tribe, and, where applicable,
the consent of the United States. The Tribe and the Manager shall keep the
Enterprise and Property free and clear of all enforceable mechanics’ and other
enforceable liens resulting from the construction of the Gaming Facility and all
other enforceable liens which may attach to the Enterprise or the Property,
which shall at all times remain the property of the United States in trust for
the Tribe. If any such lien is claimed or filed, it shall be the duty of the
Party responsible for the lien to discharge the lien within thirty (30) days
after

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 23



--------------------------------------------------------------------------------

having been given written notice of such claim, either by payment to the
claimant, by the posting of a bond or the payment into the court of the amount
necessary to relieve and discharge the Property from such claim, or in any other
manner which will result in the discharge of such claim. Notwithstanding the
foregoing, purchase money security interests in personal property may be granted
with the prior written consent of the Tribe and, when necessary, the BIA, United
States Department of the Interior and/or the NIGC as appropriate.

6 Calculation and Distribution of Funds.

6.1 Calculation and Revenues and Payment of Operating Expenses. On or before the
twentieth (20) day after the end of each calendar month of operations during the
Term, the Manager shall calculate and report to the Tribe the Gross Revenues,
Operating Expenses, and Net Revenues, together with the distributions made under
this section, for such month and the year to date. From the Gross Revenues,
Manager shall pay all Operating Expenses.

6.2 Distribution of Net Revenues. After the payment of Operating Expenses, Net
Revenues shall be distributed in the following order of priority set out herein.

6.3 Minimum Guaranteed Monthly Payment. On or before the twentieth (20th) day of
each calendar month following the first full calendar month after the
Commencement Date, Manager shall pay the Tribe a Minimum Guaranteed Monthly
Payment in the amount of Fifty Thousand Dollars ($50,000) (the “Minimum
Guaranteed Monthly Payment”), and such payment shall have priority over the
retirement of any Development and Construction Costs. Minimum Guaranteed Monthly
Payments shall be charged against the Tribe’s distribution of Net Revenues and,
if there are insufficient Net Revenues in a given month to make the
distribution, Manager shall advance the funds necessary to compensate for the
deficiency; and shall be reimbursed by the Tribe in the next succeeding month or
months as a Recoupment Payment as provided in Section 6.6 herein. No Minimum
Guaranteed Monthly Payment shall be owed for any full months during which Gaming
is suspended or terminated at the Gaming Facility pursuant to Sections 4.3 or
4.4, but shall be prorated based on the number of days that Gaming is conducted
during any such month. The obligation shall cease upon termination of this
Agreement for any reason.

6.4 Payment of Tribe’s Preferred Payment. In addition to the payment of the
Tribe’s Minimum Guarantee, Manager shall next make a second distribution to the
Tribe constituting a Preferred Payment in the amount of $200,000 per month,
charged against the Tribe’s distribution of Net Revenues. In the event that
there are insufficient Net Revenues in a given month to make the distribution,
then the shortfall shall be paid to the Tribe in the next succeeding month or
months. No payment of the Tribe’s Preferred Payment shall be owed for any full
months during which Gaming is suspended or terminated at the Gaming Facility
pursuant to Sections 4.3 or 4.4 but shall be prorated based on the number of
days that Gaming is conducted during any such month. The obligation shall cease
upon termination of this Agreement for any reason.

6.5 Repayment of Loan Principal. Until repaid in full, the Manager shall be
entitled to an amount sufficient to repay principal due on the Loan. The
principal amounts due under this

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 24



--------------------------------------------------------------------------------

Section 6.5 shall be paid out of the Tribe’s share of Net Revenues in monthly
payments amortized over the Term of this Agreement. In the event that there are
insufficient Net Revenues in a given month to make the principal payment, then
the shortfall shall be paid to Manager in the next succeeding month or months as
a Recoupment Payment under section 6.6 herein. Notwithstanding anything herein
to the contrary, in the event that the Parties are required to pay points or a
loan origination fee as a condition for receipt of the Loan for the Project, the
Parties agree to share the cost of the points or loan origination fee based on
their respective shares of Net Revenues under this Agreement. The Parties will
contribute their share of the fee during the term of this Agreement.

6.6 Recoupment Payments. Next, until paid in full, the Manager shall be entitled
to any Recoupment Payments that may be owed. No interest shall accrue or be paid
on any Recoupment Payment.

6.7 Management Fee. Next, to pay the Manager a Management Fee in an amount equal
to twenty-six percent (26%) of the Net Revenues; provided that if there are
insufficient funds in any month to pay the Management Fee in full, because the
Tribe’s Share of Net Revenues is insufficient to pay the principal due under
Section 6.5 (and therefore, the principal is paid from funds that would have
otherwise paid the Management Fee), then the shortfall shall be paid to the
Manager in the next succeeding month or months as a Recoupment Payment. It is
understood that the Manager will pay a royalty fee to Green Acres out of its
Management Fee as provided in the Royalty Agreements.

6.8 Capital Reserve Fund. Next, to fund the Capital Reserve Fund in accordance
with Section 4.13.6. In the event of a Total Condemnation, the Capital Reserve
Fund shall be distributed to the Tribe.

6.9 Tribal Disbursements. Any amount remaining shall be distributed to the
Tribe. The Net Revenues paid to the Tribe pursuant to this Section 6 shall be
payable to a Tribal bank account specified by the Tribe.

6.10 Payment of Total Condemnation Proceeds. Finally, as provided in section
4.3.2 herein, in the event that the Enterprise or the Property is condemned in
total by a governmental agency with the lawful authority to carry out such an
action, the proceeds from any such condemnation award shall be applied (i) to
retire any amounts due under the Loan Agreement, and, if any sums remain,
(ii) to be paid to the Parties in accordance with the requirements of section
4.3.2 of this Agreement. The Parties shall retain all money previously paid
under Section 6 of this Agreement.

6.11 Repayment of Additional Principal. Subject to the requirements of sections
3.1.6 and 3.1.7.1, the maximum amount of principal to be repaid by the Tribe
herein during the term of this Agreement shall not exceed One Hundred and
Forty-Two Million ($142,000,000). The Tribe, at its option, may prepay all or
any part of the principal due Manager under this Agreement and the Loan
Documents without penalty.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 25



--------------------------------------------------------------------------------

6.12 Operative Dates. For purposes of this Section 6, the first year of
operations shall begin on the Commencement Date and continue until the first day
of the month following the first anniversary of the Commencement Date, and each
subsequent year of operations shall be the 12-month period following the end of
the previous year. Notwithstanding the foregoing, except as provided in
Section 4.5, the Term shall not extend beyond seven years (7) after the
Commencement Date. Notwithstanding anything to the contrary, the fiscal year for
the Enterprise shall coincide with the Tribe’s fiscal year.

6.13 Tribal Operations Loan. Commencing January 1, 1999, through the date of
execution of this Agreement, Manager has loaned the sum of Twenty Thousand
Dollars ($20,000) per month to the Tribe, to subsidize Tribal operations (the
“Tribal Operations Loan”). As a result of delays in obtaining governmental
approvals, occasioned by third-party legal challenges, and to meet growing
Tribal operational needs, Manager agrees to loan the Tribe the sum of Forty
Thousand Dollars ($40,000) per month for the Tribal Operations Loan. Monthly
payments to the Tribe as part of the Tribal Operations Loan shall end upon the
Commencement Date. The outstanding balance of Tribal Operations Loan shall not
bear interest until the Effective Date; provided, however, that the Tribe agrees
to pay an annual interest rate of nine and one-quarter percent (9.25%) on the
second payment of $20,000 per month from the date on which such additional
Tribal Operations Loan is made to the Tribe through the Effective Date.
Following the Effective Date, the outstanding balance of the total Tribal
Operations Loan shall bear interest at the interest rate set forth in
Section 3.2 of the Loan Agreement, with the interest rate calculated as of the
Effective Date. The Tribal Operations Loan shall be treated as a Pre-Financing
Cost under this Agreement. Manager shall pay the Tribe the revised Tribal
Operations Loan amount upon the Parties’ signing of this Agreement,
notwithstanding the requirement to obtain the signature of any other entity or
official to this Agreement.

6.14 Year-end Adjustment. Within thirty (30) days after the receipt of the audit
for each fiscal year of the Enterprise, Manager shall determine in consultation
with the Tribe the correct amount of the Management Fee for such fiscal year
based on twenty-six percent (26%) of the Net Revenues for such year and either
remit to the Tribe or deduct from the next distribution to the Tribe the amount
of the over or underpayment of the Management Fee.

7 Trade Names, Trade Marks and Service Marks.

7.1 Enterprise Name. The Enterprise shall be operated under such business name
as the Tribe may select (the “Enterprise Name”).

7.2 Trade Names, Trade Marks and Service Marks. Prior to the Commencement Date,
the Parties shall determine the other trade names, trade marks and service marks
to be used by the Enterprise (the “Tribe’s Marks”) and from time to time during
the term hereof, Manager agrees to erect and install, in accordance with local
codes and regulations, all signs Manager deems necessary in, on or about the
Gaming Facility, including, but not limited to, signs bearing the Tribe’s Marks.
The costs of purchasing, leasing, transporting, constructing, maintaining and

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 26



--------------------------------------------------------------------------------

installing the required signs and systems shall be an Operating Expense of the
Enterprise and accounted for in accordance with GAAP. The Enterprise will be
primarily identified with the Tribe’s Marks.

7.3 Manager’s Marks. The Tribe agrees to recognize the exclusive right of
ownership of Manager or its parents to all of Manager’s service marks,
trademarks, copyrights, trade names, patents or other similar rights or
registrations now or hereafter held or applied for in connection therewith
(collectively, the “Manager’s Marks”). The Tribe hereby disclaims any right or
interest therein, regardless of any legal protection afforded thereto. The Tribe
acknowledges that all of Manager’s Marks might not be used in connection with
the Enterprise, and Manager shall have sole discretion to determine which of
Manager’s Marks shall be so used. The Tribe covenants that in the event of
termination, cancellation or expiration of this Agreement, whether as a result
of a default by Manager or otherwise, the Tribe shall not hold itself out as, or
continue operation of the Enterprise as a Manager’s casino nor will it utilize
any of Manager’s Marks or any variant thereof in the operation of the Gaming
Facility. The Tribe agrees that Manager or its parent or their respective
representative may, at any time thereafter, enter the Gaming Facility and may
remove all signs, furniture, printed material, emblems, slogans or other
distinguishing characteristics which are now or hereafter may be connected or
identified with Manager or which carry any Manager’s Mark. The Tribe shall not
use the Manager’s or its parent’s name, or any variation thereof, directly or
indirectly, in connection with (a) a private placement or public sale of
security or other comparable means of financing or (b) press releases and other
public communications, without the prior written approval of Manager or its
parent.

7.4 Litigation Involving Manager’s Marks. The Enterprise and Manager hereby
agree that in the event the Enterprise and/or Manager is (are) the subject of
any litigation or action brought by anyone seeking to restrain the use, for or
with respect to the Enterprise or the Manager of any Manager’s Mark used by
Manager for or in connection with the Enterprise, any such litigation or action
shall be defended entirely at the expense of Manager, notwithstanding that
Manager may not be named as a party thereto.

8 Taxes.

8.1 State and Local Taxes. The Parties agree that the State of Michigan and its
local governments have no authority to impose any possessory interest, property,
or sales tax on any Party to this Agreement or upon the Enterprise, and that the
Parties and the Enterprise shall take all reasonable steps to resist such a tax.
The reasonable costs of such action and the compensation of legal counsel shall
be an Operating Expense of the Enterprise. Any tax paid and determined lawful by
a court of competent jurisdiction shall constitute an Operating Expense of the
Enterprise. This Section shall in no manner be construed to imply that any Party
to this Agreement or the Enterprise is liable for any such tax.

8.2 Tribal Taxes. The Tribe agrees that neither it nor any agent, agency,
affiliate or representative of the Tribe will impose any taxes, fees,
assessments, or other charges of any

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 27



--------------------------------------------------------------------------------

nature whatsoever on payments of any debt service to Manager or to any lender
furnishing financing for the Property, the Gaming Facility or for the
Enterprise, or on the Enterprise, the Gaming Facility, Furniture and Equipment,
the revenues therefrom or on the Management Fee; provided, however, the Tribe
may impose license fees reflecting reasonable out-of-pocket regulatory costs
paid by the Tribe. The Tribe further agrees that neither it nor any agent,
agency, affiliate or representative will impose any taxes, fees, assessments or
other charges of any nature whatsoever on the salaries or benefits, or dividends
paid to, any of the Manager’s stockholders, officers, directors, or employees.
The Parties agree, however, that the Enterprise may be subject to a general
Tribal tax on businesses operating on Tribal lands. If, contrary to this
Section 8.2, any taxes, fees or assessments are levied by the Tribe on Manager,
Manager’s stockholders, officers, directors, or its employees, such taxes, fees
and assessments shall be paid solely from the Tribe’s Share of Net Revenues.

9 General Provisions.

9.1 Governing Law. This Agreement shall be interpreted in accordance with the
laws of the State of Delaware, it being understood by the Parties that this
clause in no way constitutes any submission by the Tribe to the jurisdiction of
the State of Delaware; and the Parties further expressly recognize and agree
that, except as provided in Section 3.4, this Agreement shall be subject to all
Legal Requirements as well as approval by the Chairman of the NIGC where
required by IGRA. The arbitration provisions of this Agreement shall be governed
by the Federal Arbitration Act, 9 U.S.C. § 1, et seq.

9.2 Notice. Any notice required to be given pursuant to this Agreement shall be
delivered to the appropriate Party by Certified Mail Return Receipt requested,
addressed as follows:

 

If to the Tribe:

  

Nottawaseppi Huron Band of Potawatomi

Tribal Council

2221 1-l/2 Mile Road

Fulton, Michigan 49052

Attn: Tribal Chairperson

If to Manager:

  

Gaming Entertainment (Michigan) LLC

c/o Full House Resorts, Inc.

4670 South Fort Apache Road

Suite 190

Las Vegas, Nevada 89147

With a copy to:

  

Green Acres Casino Management Company, Inc.

30340 Covey Road

Leonidas, Michigan 49066

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 28



--------------------------------------------------------------------------------

or to such other different addresses as the Manager or the Tribe may specify in
writing using the notice procedure called for in this Section 9.2. Any such
notice shall be deemed given three days following deposit in the United States
mail or upon actual delivery, whichever first occurs.

9.3 Authority to Execute and Perform Agreement. The Tribe and Manager represent
and warrant to each other that they each have full power and authority to
execute this Agreement and to be bound by and perform the terms hereof. On
request, each Party shall furnish the other evidence of such authority.

9.4 Relationship. Manager and the Tribe shall not be construed as joint
venturers or partners of each other by reason of this Agreement and neither
shall have the power to bind or obligate the other except as set forth in this
Agreement.

9.5 Further Actions. The Tribe and Manager agree to execute all contracts,
agreements and documents and to take all actions necessary to comply with the
provisions of this Agreement and the intent hereof.

9.6 Defenses. Except for disputes between the Tribe and Manager, the Tribe and
Manager shall agree upon the bringing and/or defending and/or settling any claim
or legal action brought against the Enterprise, the Manager or the Tribe,
individually, jointly or severally in connection with the operation of the
Enterprise, including the retention and supervision of legal counsel,
accountants and other such professionals. Except as provided in section 7.4
herein, all liabilities, costs, and expenses, including attorneys’ fees and
disbursements, incurred in defending and/or settling any such claim or legal
action which are not covered by insurance shall be an Operating Expense.

9.7 Waivers. No failure or delay by Manager or the Tribe to insist upon the
strict performance of any covenant, agreement, term or condition of this
Agreement, or to exercise any right or remedy consequent upon the breach
thereof, shall constitute a waiver of any such breach or any subsequent breach
of such covenant, agreement, term or condition. No covenant, agreement, term or
condition of this Agreement and no breach thereof shall be waived, altered or
modified except by written instrument. No waiver of any breach shall affect or
alter this Agreement, but each and every covenant, agreement, term and condition
of this Agreement shall continue in full force and effect with respect to any
other existing or subsequent breach thereof.

9.8 Captions. The captions for each Article and Section are intended for
convenience only.

9.9 Interest. Any amount payable to Manager or the Tribe, by the other, which
has not been paid when due, except advances by Manager to make the Minimum
Guaranteed Monthly Payment or other Recoupment Payment because of insufficient
Net Revenues, shall accrue interest at the same rate as calculated under this
Section. Unless otherwise agreed by the Parties, such rate shall be a
fluctuating rate equivalent to one percent (1%) over the prime interest rate as
published in the Wall Street Journal, adjusted monthly, with the monthly rate
established according to the rate published on the third Tuesday of the
preceding calendar month.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 29



--------------------------------------------------------------------------------

9.10 Third Party Beneficiary. This Agreement is exclusively for the benefit of
the Parties hereto and it may not be enforced by any party other than the
Parties to this Agreement and shall not give rise to liability to any third
party other than the authorized successors and assigns of the Parties hereto.

9.11 Brokerage. Manager and the Tribe represent and warrant to each other that
neither has sought the services of a broker, finder or agent in this
transaction, and neither has employed, nor authorized, any other person to act
in such capacity. Manager and the Tribe each hereby agrees to indemnify and hold
the other harmless from and against any and all claims, loss, liability, damage
or expenses (including reasonable attorneys’ fees) suffered or incurred by the
other Party as a result of a claim brought by a person or entity engaged or
claiming to be engaged as a finder, broker or agent by the indemnifying Party.

9.12 Survival of Covenants. Any covenant, term or provision of this Agreement
which, in order to be effective, must survive the termination of this Agreement,
shall survive any such termination.

9.13 Estoppel Certificate. Manager and the Tribe agree to furnish to the other
Party, from time to time upon request, an estoppel certificate in such
reasonable form as the requesting Party may request stating whether there have
been any defaults under this Agreement known to the Party furnishing the
estoppel certificate and such other information relating to the Enterprise as
may be reasonably requested.

9.14 Periods of Time. Whenever any determination is to be made or action to be
taken on a date specified in this Agreement, if such date shall fall on a
Saturday, Sunday or legal holiday under the applicable laws, then in such event
said date shall be extended to the next day which is not a Saturday, Sunday or
legal holiday.

9.15 Preparation of Agreement. This Agreement shall not be construed more
strongly against either Party regardless of who is responsible for its
preparation.

9.16 Successors, Assigns and Subcontracting. The benefits and obligations of
this Agreement shall inure to and be binding upon the Parties hereto and their
respective successors and assigns. The Tribe’s consent shall not be required for
Manager to assign or subcontract any of its rights interests or obligations as
Manager hereunder to any parent, subsidiary or affiliate of Manager, or its
successor corporation, provided that any such assignee or subcontractor agrees
to be bound by the terms and conditions of this Agreement and provided they are
licensed by the NIGC and the Gaming Commission. The Manager may collaterally
assign its interest in the Net Revenues to a Financial Institution in connection
with the Loan. The acquisition of Manager or its parent company by a party other
than the parent, subsidiary, or affiliate of Manager, or its successor
corporation, shall not constitute an assignment of this Agreement by Manager and
this Agreement shall remain in full force and effect between the Tribe and
Manager, subject only to NIGC completion of its background investigation and
licensure by the NIGC of the purchaser and licensure by the Gaming Commission.
Other than as stated above, this Agreement may not

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 30



--------------------------------------------------------------------------------

be assigned or subcontracted by the Manager, without the approval by the Tribe,
and the Chairman of the NIGC or his authorized representative after a complete
background investigation of the proposed assignee. The Tribe shall, without the
consent of the Manager but subject to approval by the Chairman of the NIGC or
his authorized representative, have the right to assign this Agreement and the
assets of the Enterprise to an instrumentality of the Tribe or to a corporation
wholly owned by the Tribe organized to conduct the business of the Enterprise
for the Tribe that assumes all obligations herein. Any assignment by either
Party shall not prejudice the rights of the other Party under this Agreement. No
assignment authorized hereunder shall be effective until all necessary
government approvals have been obtained.

9.17 Time is of the Essence. Time is of the essence in the performance of this
Agreement.

9.18 Confidential and Proprietary Information.

9.18.1 Confidential Information. Both Parties agree that any information
received concerning the other Party during the performance of this Agreement,
regarding the Parties’ organization, financial matters, marketing plans, or
other information of a proprietary nature, will be treated by both Parties in
full confidence and except as required to allow Manager and the Tribe to perform
their respective covenants and obligations hereunder, will not be revealed to
any other persons, firms or organizations except in the course of legal
proceedings including arbitration as permitted by the court, arbitrator or
arbitration panel. This provision shall survive the termination of this
Agreement for a period of two (2) years.

9.18.2 Proprietary Information of Manager. The Tribe agrees that Manager has the
sole and exclusive right, title and ownership to (i) certain proprietary
information, techniques and methods of operating gaming businesses; (ii) certain
proprietary information, techniques and methods of designing games used in
gaming businesses; (iii) certain proprietary information, techniques and methods
of training employees in the gaming business; and (iv) certain proprietary
business plans, projections and marketing, advertising and promotion plans,
strategies, and systems, all of which have been developed and/or acquired over
many years through the expenditure of time, money and effort and which Manager
and its affiliates maintain as confidential and as a trade secret(s)
(collectively, the “Confidential and Proprietary Information”).

9.18.3 Manager agrees that, as part of its duties under this Agreement, Manager
shall train Enterprise Employees in management and operation practices required
for the successful operation of the Enterprise following the expiration of the
Term. In return, the Tribe agrees, upon the termination of this Agreement, to
maintain the confidentiality of such Confidential and Proprietary Information,
including but not limited to, documents, notes, memoranda, lists, computer
programs and any summaries of such Confidential and Proprietary Information for
the period required in Section 9.18.1 above and is hereby authorized by Manager
to use such Confidential and Proprietary Information exclusively for Gaming
operations conducted by the Tribe beyond the Term of this Agreement.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 31



--------------------------------------------------------------------------------

9.19 Employment Solicitation Restriction Upon Termination. The Tribe and the
Tribal Council hereby agree not to solicit the employment of Manager’s
employees, other than members of the Tribe, their spouses and children, at any
time during the Term of this Agreement without Manager’s prior written approval.
Furthermore, the Tribe and the Tribal Council agree not to employ such
personnel, other than members of the Tribe, their spouses and children, for a
period of twelve (12) months after the termination or expiration of this
Agreement, without Manager’s prior written approval.

9.20 Patron Dispute Resolution. Manager shall submit all patron disputes
concerning play to the Tribal Gaming Commission pursuant to the Tribal Gaming
Ordinance, and the regulations promulgated thereunder.

9.21 Claims Involving Authority, Etc. Manager and the Tribe each hereby agrees
to indemnify and hold the other harmless from and against any and all claims,
loss, liability, damage or expenses (including reasonable attorneys’ fees)
suffered or incurred by the other Party as a result of a claim brought by a
person or entity claiming that the indemnifying Party has no authority, power or
right to enter into this Agreement.

9.22 Claims brought by Green Acres Casino Management Company, Inc. The Manager
hereby agrees to indemnify and hold harmless the Tribe and/or the Enterprise
from and against any and all claims, loss, liability damages or expenses
(including reasonable attorneys’ fees) suffered or incurred by any action
brought by Green Acres, Basil Green, Dorothy Green or any other shareholder,
director or officer of Green Acres arising from the termination of the Original
Agreements.

9.23 Release by Manager, etc. The Manager, FHRI and Green Acres each hereby
releases the Tribe from any obligations, claims, expenses, costs and damages
that the Manager, FHRI and/or Green Acres may have arising under the Original
Agreements and/or the Royalty Agreements.

9.24 Release by Tribe, etc. The Tribe releases the Manager, FHRI and Green Acres
from any obligations, claims, expenses, costs and damages that the Tribe may
have arising under the Original Agreements or the Royalty Agreements.

9.25 Modification. Any change to or modification of this Agreement must be in
writing signed by both Parties hereto and shall be effective only upon approval
by the Chairman of the NIGC, the date of signature of the Parties
notwithstanding.

10 Warranties.

10.1 Warranties. The Manager and the Tribe each warrant and represent that they
shall not act in any way whatsoever, directly or indirectly, to cause this
Agreement to be amended, modified, canceled or terminated, except pursuant to
Section 11. The Manager and the Tribe warrant and represent that they shall take
all actions necessary to ensure that this Agreement shall remain in full force
and effect at all times. The parties acknowledge the existence of various
litigation

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 32



--------------------------------------------------------------------------------

challenging the validity of the Tribe’s compact with the State of Michigan
(Taxpayers of Michigan Against Casinos v. State, 254 Mich.App. 23, 657 N.W.2d
503 (Mich.App. Nov. 12, 2002)(NO. 225017, 225066) Appeal Granted by Taxpayers of
Michigan Against Casinos v. State, 469 Mich. 902, 669 N.W.2d 816 (Mich. Sep. 25,
2003 (TABLE, NO. 122830) and aff’d in part, Reserved in part and Remanded by 471
Mich. 306, 685 N.W.2d 221 (Mich. July 30, 2004) (NO. 122830), cert. denied by
Taxpayers of Michigan Against Casinos v. Michigan, 543 U.S. 1146, 125 S.Ct. 1298
(2005) and on Remand to Taxpayers of Michigan Against Casinos v. State, 268
Mich.App. 226, 708 N.W.2d 115 (Mich.App. Sep. 27, 2005)(NO. 225017) Appeal
Granted by Taxpayers of Michigan Against Casinos v. State, 474 Mich. 1097, 711
N.W.2d 76 (Mich. Mar. 29, 2006)(NO. 129816) and Appeal Granted by Taxpayers of
Michigan Against Casinos v. State, 711 N.W.2d 79 (Mich. Mar. 29, 2006)(NO.
129822) and Appeal Granted by Taxpayers of Michigan Against Casinos v. State,
711 N.W.2d 80 (Mich. Mar. 29, 2006)(NO. 129818); together with Laura Baird v.
Babbitt, C.A. No. 5:99-CV-14 (United States District Court, Western District,
Michigan)(1999), aff’d, 266 F.3d 408 (6th Cir. 2001); and the suit challenging
the Interior Department’s decision to accept the Property in trust, CETAC v.
Norton, C.A. No. 1:02CV01754-TPJ (D.D.C. Apr. 23, 2004), and any certificate or
other representation provided Manager by the Tribe is hereby conditioned upon
the existence of any such litigation.

10.2 Interference in Tribal Affairs. The Manager agrees not to interfere in or
attempt to influence the internal affairs or governmental decisions of the
Tribal government by offering cash or employment incentives, by making written
or oral threats to the personal or financial status of any person, or by any
other action, except for actions in the normal course of business of the Manager
that only affect the activities of the Enterprise. For the purposes of this
Section 10.2, if after providing Manager with written notice and a hearing, the
Tribe reasonably finds that the Manager has unduly interfered with the internal
affairs of the Tribal government and has not taken sufficient action to cure and
prevent such interference, that finding of interference shall be grounds for
termination of the Agreement by the Tribe.

10.3 Prohibition of Payments to Members of Tribal Government. Manager represents
and warrants that no payments have been or will be made to any member of the
Tribal government, any Tribal official, any relative of a member of Tribal
government or Tribal official, or any Tribal government employee for the purpose
of obtaining any special privilege, gain, advantage or consideration.

10.4 Definitions. As used in this Section 10, the term “member of the Tribal
government” means any member of the Tribal Council, the Gaming Commission or any
independent board or body created to oversee any aspect of Gaming and any Tribal
court official; the term “relative” means an individual residing in the same
household who is related as a spouse, father, mother, son or daughter, aunt,
uncle, nephew or niece.

11 Grounds for Termination.

11.1 Voluntary Termination. This Agreement may be terminated upon the mutual
written consent and approval of the Parties.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 33



--------------------------------------------------------------------------------

11.2 Termination for Cause.

11.2.1 Either Party may terminate this Agreement if the other Party commits or
allows to be committed any material breach of this Agreement. A material breach
of this Agreement means a failure of either Party to perform any material duty
or obligation on its part for ten (10) consecutive days after receiving written
notice of breach from the other Party, or a finding by the Tribe that Manager
has violated section 10.2 of this Agreement. Neither Party may terminate this
Agreement on grounds of material breach unless it has provided written notice to
the other Party of its intention to terminate this Agreement and within ten
(10) days following receipt of such notice the defaulting Party fails (a) to
cure the default or (b) to commence curing the default and thereafter diligently
to proceed to cure the default. Discontinuance or correction of a material
breach shall constitute a cure thereof.

11.2.2 The Tribe may also terminate this Agreement where the Manager has had its
license withdrawn because the Manager, or a director or officer of the Manager,
has been convicted of a criminal felony or misdemeanor offense directly related
to the performance of the Manager’s duties hereunder; provided, however the
Tribe may not terminate this Agreement based on a director or officer’s
conviction where the Manager terminates such individual immediately after
receiving notice of the conviction. Any such director or officer charged with a
criminal felony or misdemeanor offense directly related to the performance of
Manager’s duties shall have no role in the management of the Enterprise until
such time as such person is cleared of the charge or charges.

11.2.3 An election to pursue damages or to pursue specific performance of this
Agreement or other equitable remedies while this Agreement remains in effect
shall not preclude the injured Party from providing notice of termination
pursuant to this Section 11.2.

11.3 Involuntary Termination Due to Changes in Legal Requirements. It is the
understanding and intention of the Parties that the establishment and operation
of the Enterprise conforms to and complies with all Legal Requirements. If
during the term of this Agreement, a final judgment of a court of competent
jurisdiction determines Gaming at the Enterprise is unlawful, and all appeals
from such judgment have been exhausted, the obligations of the Parties hereto
shall cease and this Agreement shall be of no further force and effect except as
to (a) accrued liabilities to third parties, (b) to the provisions of
Section 12.1 and Section 17 and (c) Manager’s rights under the Loan Documents;
provided that (i) the Manager and the Tribe shall retain all money previously
paid to them pursuant to Section 6 of this Agreement; (ii) funds of the
Enterprise in any account shall be paid and distributed as provided in Section 6
of this Agreement; (iii) any money loaned by or guaranteed by the Manager or its
affiliates to the Tribe shall be repaid to the Manager from the Collateral; and
(iv) the Tribe shall retain its interest in the title (and any lease) to all
Enterprise fixtures, supplies and equipment, subject to any requirements of
financing arrangements.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 34



--------------------------------------------------------------------------------

11.4 Consequences of Manager’s Breach. In the event of the termination of this
Agreement by the Tribe for cause under Section 11.2, the Manager shall not,
prospectively from the date of termination, have the right to its Management Fee
from the Enterprise, but such termination shall not affect the Manager’s rights
under Section 12, the Loan Documents or any other agreements entered pursuant
hereto.

11.5 Consequences of Tribe’s Breach. In the event of termination of this
Agreement by the Manager for cause under Section 11.2, the Manager shall not be
required to perform any further services under this Agreement and the Tribe
shall indemnify and hold the Manager harmless against all liabilities of any
nature whatsoever relating to the Enterprise arising after the date of
termination, but only insofar as these liabilities result from acts within the
control of the Tribe or its agents.

11.6 Notice Provision. Except where the Tribal Gaming Ordinance, the Compact, or
any other applicable law or regulation provide for immediate action or action in
less than 30 days time, the Tribe or the Gaming Commission shall provide the
Manager notice of any alleged violation of the Tribal Gaming Ordinance and
thirty (30) days opportunity to cure before the Gaming Commission may take any
action based on such alleged violation.

12 Conclusion of the Management Term. Upon the conclusion of the Term, or the
termination of this Agreement under other of its provisions, in addition to
other rights under this Agreement, the Manager shall have the following rights:

12.1 Undistributed Net Revenues. If the Enterprise has Net Revenues
(irrespective of whether such Net Revenues are known or unknown upon the
expiration of the Term or the sooner termination of this Agreement) which have
not been distributed under Section 6 of this Agreement, the Manager shall
receive, at such time as such Net Revenues are determined, that portion of such
Net Revenues that it would have received had such Net Revenues been distributed
during the Term.

13 Consents and Approvals.

13.1 Tribe. Where approval or consent or other action of the Tribe is required,
such approval shall mean the written approval of the Tribal Council evidenced by
a resolution thereof, certified by a tribal official as having been duly
adopted, or, if provided by resolution of the Tribal Council, the approval of
the Tribal Gaming Commission, or such other person or entity designated by
resolution of the Tribal Council. Any such approval, consent or action shall not
be unreasonably withheld or delayed; provided the foregoing does not apply where
a specific provision of this Agreement allows the Tribe an absolute right to
deny approval or consent or withhold action.

13.2 Manager. Where approval or consent or other action of the Manager is
required, such approval shall mean written approval. Any such approval, consent
or other action shall not be unreasonably withheld or delayed.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 35



--------------------------------------------------------------------------------

14 Disclosures.

14.1 Shareholders and Directors. Manager shall provide to the Tribe and the NIGC
on the date that this Agreement is submitted to the NIGC a list of all persons
and entities identified in 25 C.F.R. 537.1(a) and 537.1(c)(1) and the
information required under 25 C.F.R. 537.1(b).

14.2 Warranties. The Manager further warrants and represents as follows: (i) no
person or entity has any beneficial ownership interest in the Manager other than
as shall be identified pursuant to Section 14. 1; (ii) no officer, director or
owner of five percent (5%) or more of the stock of the Manager has been
arrested, indicted for, convicted of, or pleaded nolo contendre to any felony or
any gaming offense, or had any association with individuals or entities known to
be connected with organized crime; and (iii) no person or entity disclosed
pursuant to Section 14.1 of this Agreement, including any officers and directors
of the Manager, has been arrested, indicted for, convicted of, or pleaded nolo
contendre to any felony or any gaming offense, or had any association with
individuals or entities known to be connected with organized crime.

14.3 Criminal and Credit Investigation. The Manager agrees that all of its
members and its members’ shareholders (owning more than five percent (5%) of the
outstanding stock), directors and officers (whether or not involved in the
Enterprise), shall:

(a) consent to background investigations to be conducted by the Tribe, the State
of Michigan, the Federal Bureau of Investigation (the “FBI”) or any other law
enforcement authority to the extent required by the IGRA or any Compact.

(b) be subject to licensing requirements in accordance with Tribal law and this
Agreement,

(c) consent to a background, criminal and credit investigation to be conducted
by or for the NIGC, if required,

(d) consent to a financial and credit investigation to be conducted by a credit
reporting or investigation agency at the request of the Tribe,

(e) cooperate fully with such investigations, and

(f) disclose any information requested by the Tribe which would facilitate the
background and financial investigation.

Any materially false or deceptive disclosures or failure to cooperate fully with
such investigations by an employee of the Manager or an Enterprise Employee
shall result in the immediate dismissal of such employee. The results of any
such investigation may be disclosed by the Tribe to federal officials as
required by law.

14.4 Disclosure Amendments. The Manager agrees that whenever there is any
proposed change with respect to the persons or entities with a financial
interest in, or management

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 36



--------------------------------------------------------------------------------

responsibility for, this Agreement, it shall notify the NIGC and the Tribe of
such change no later than ten days after it becomes aware of such change as
required by 25 C.F.R. § 537.2. The Manager further agrees to notify the NIGC and
the Tribe of any change with respect to the warranties and representations
contained on Section 14.2(ii) or (iii) of this Agreement no later than ten days
after it becomes aware of such change. All of the warranties and agreements
contained in this Section 14 shall apply to any person or entity who would be
disclosed pursuant to this Section 14 as a result of such changes.

14.5 Breach of Manager Warranties and Agreements. The material breach of any
warranty or agreement of the Manager contained in this Section 14 shall be
grounds for immediate termination of this Agreement; provided that (a) if a
breach of the warranty contained in clause (ii) of Section 14.2 is discovered,
and such breach was not disclosed by any background check conducted by the FBI
as part of the NIGC or other federal approval of this Agreement, or was
discovered by the FBI investigation but all officers and directors of the
Manager sign sworn affidavits that they had no knowledge of such breach, then
the Manager shall have thirty (30) days after notice from the Tribe to terminate
the interest of the offending person or entity and, if such termination takes
place, this Agreement shall remain in full force and effect; and (b) if a breach
relates to a failure to update changes in financial position or additional
gaming related activities, then the Manager shall have thirty (30) days after
notice from the Tribe to cure such default prior to termination.

15 Recordation. If applicable, at the option of Manager or the Tribe, any
security agreement related to the Loan Agreement may be recorded in any public
records. Where such recordation is desired in any relevant recording office
maintained by the Tribe, and/or in the public records of the BIA, the Tribe will
accomplish such recordation upon the request of the Manager. Manager shall
promptly reimburse the Tribe for all expense, including attorney fees, incurred
as a result of such request. No such recordation shall waive the Tribe’s
sovereign immunity.

16 No Present Lien, Lease or Joint Venture. The Parties agree and expressly
warrant that neither this Agreement nor any exhibit thereto is a mortgage or
lease and, consequently, does not convey any such present interest whatsoever in
the Gaming Facility or the Property, nor any proprietary interest in the
Enterprise to Manager. The Parties further agree and acknowledge that it is not
their intent, and that this Agreement shall not be construed, to create a joint
venture between the Tribe and the Manager; rather, the Manager shall be deemed
to be an independent contractor for all purposes hereunder.

17 Arbitration. Either Party may submit any dispute arising under the terms of
this Agreement, the Loan Documents and any other document executed in
conjunction with this Agreement to arbitration under this Section 17, including
without limitation a claim that a Party has breached this Agreement and the
Agreement should be terminated. Notwithstanding the foregoing sentence, the
following tribal actions shall not be subject to arbitration: (i) approval of
budgets; (ii) licensing decisions; (iii) governmental actions of the Tribal
Council (except such actions which are intended to abrogate provisions of this
Agreement); and (iv) Gaming

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 37



--------------------------------------------------------------------------------

Commission actions taken in the course of carrying out regulatory duties and
responsibilities assigned to the Gaming Commission pursuant to tribal law.
Arbitration shall be the exclusive means of dispute resolution between the
Parties and shall take place under the procedure set forth in this Section 17.
The arbitrators shall have the right to grant injunctive relief and specific
performance.

17.1 Unless the Parties agree upon the appointment of a single arbitrator, a
panel of arbitrators consisting of three (3) members shall be appointed. One
(1) member shall be appointed by the Tribe and one (1) member shall be appointed
by the Manager within ten (10) working days’ time following the giving of notice
submitting a dispute to arbitration. The third member shall be selected by
agreement of the other two (2) members. In the event the two (2) members cannot
agree upon the third arbitrator within fifteen (15) working days’ time, then the
third arbitrator shall be chosen by the Chief Judge of the United States
District Court for the Western District of Michigan. If for any reason the Chief
Judge refuses to choose the third arbitrator, the Dean of the Law School at the
University of Michigan shall make the selection.

17.2 Expenses of arbitration shall be shared equally by the Parties unless the
arbitrator or arbitration panel determines that the expenses should be paid by
the non prevailing Party under standards similar to those in Rule 11 of the
Federal Rules of Civil Procedure. Meetings of the arbitrators may be in person
or, in appropriate circumstances, by telephone. All decisions of any arbitration
panel shall be by majority vote of the panel, shall be in writing, and, together
with any dissenting opinions, shall be delivered to both Parties.

17.3 The arbitrator or arbitration panel shall have power to administer oaths to
witnesses, to take evidence under oath, and, by majority vote, to issue
subpoenas to compel the attendance of members of the Tribe, Enterprise Employees
or employees, officers and directors of the Manager for the production of books,
records, documents and other relevant evidence by either Party. The Tribe and
the Manager agree to comply with such subpoenas.

17.4 The arbitrator or arbitration panel shall hold hearings in the proceeding
before it and shall give reasonable advance notice to the Tribe and the Manager
by registered mail not less than five (5) days before any hearing. Unless
otherwise agreed by the Tribe and the Manager, all hearings shall be held at the
Tribal Offices on the Huron Band of Potawatomi Reservation. Appearance at a
hearing waives such notice. The arbitrator or arbitration panel may hear and
determine the controversy only upon evidence produced before it and may
determine the controversy notwithstanding the failure of either the Tribe or the
Manager duly notified to appear. The Tribe and the Manager are each entitled to
be heard at all hearings, to present evidence material to the matter subject to
arbitration, to cross-examine witnesses appearing at the hearing, and to be
represented by counsel at its own expense.

17.5 If the matter being submitted to arbitration involves a notice to terminate
the Agreement for material breach, the Party seeking termination may apply to
the arbitrator or arbitration panel for an order suspending performance of the
Agreement during the pendency of arbitration, and the arbitrator or arbitration
panel shall promptly hear and decide that application.

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 38



--------------------------------------------------------------------------------

17.6 The decision of the arbitrator or arbitration panel shall be presumed to be
valid, shall be enforceable in full in any court of competent jurisdiction and
may be vacated or modified only by the United States District Court for the
Western District of Michigan on one of the following grounds; (a) the decision
is not supported by substantial evidence; (b) the decision was procured by
corruption, fraud or undue means; (c) there was evident partiality or corruption
by the arbitrator, arbitration panel or any member; (d) the arbitrator,
arbitration panel or any member was guilty of misconduct in refusing to hear the
question, or in refusing to hear evidence pertinent and material to the
question, or any other clear misbehavior by which the rights of either Party
have been substantially prejudiced; (e) the arbitrator or arbitration panel or
any member exceeded its authority under the terms of this Agreement; or (f) the
arbitrator or arbitration panel’s decision is contrary to law.

17.7 The Tribe waives its sovereign immunity only to the extent of allowing
arbitration and judicial review and enforcement under the procedures set forth
in this Section 17. This Agreement does not constitute and shall not be
construed as a waiver of sovereign immunity by the Tribe except to permit
arbitration and judicial review and enforcement under the procedures set forth
in this Section 17.

17.8 Notwithstanding this or any other provision, the arbitrator(s) may make an
award of only damages or interpretation of this Management Agreement and related
agreements and the only tribal income, assets and property which shall be
subject to any claim or award under this Agreement are (a) any undistributed or
future income, revenues or proceeds from the Enterprise and/or the Gaming
Facility, including without limitation such revenues arising or generated from
the Enterprise and/or the Gaming Facility after the termination of this
Agreement, and (b) Gaming and related revenues from the Gaming Facility arising
or generated after the date that the matter in dispute is referred to
arbitration.

17.9 In no event shall this Section 17 Arbitration apply to any governmental
function, action or decision of the Tribe or any of its boards, agencies or
commissions.

17.10 This Section 17 shall survive the termination of this Agreement.

18 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the Parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, written or oral,
between the Parties.

19 Government Savings Clause. Each of the Parties agrees to execute, deliver
and, if necessary, record any and all additional instruments, certifications,
amendments, modifications and other documents as may be required by the United
States Department of the Interior, BIA, the NIGC, the Office of the Field
Solicitor, or any applicable statute, rule or regulation in order to effectuate,
complete, perfect, continue or preserve the respective rights, obligations,
liens and interests of the parties hereto to the fullest extent permitted by
law; provided, that any such

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 39



--------------------------------------------------------------------------------

additional instrument, certification, amendment, modification or other document
shall not materially change the respective rights, remedies or obligations of
the Tribe or the Manager under this Agreement or any other agreement or document
related hereto.

20. Execution. This Agreement is being executed in four counterparts, two to be
retained by each Party. Each of the four originals is equally valid. This
Agreement shall be binding upon both Parties when properly executed and approved
by the Chairman of the NIGC.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

NOTTAWASEPPI HURON BAND OF POTAWATOMI INDIANS By:     /s/ Laura W. Spurr

Name:

 

Laura W. Spurr

Title:

 

Chairwoman

Dated:

 

June 12, 2006

GAMING ENTERTAINMENT (MICHIGAN) LLC

 

By:

 

FULL HOUSE RESORTS, INC., member

  /s/ Barth F. Aaron

Name:

 

Barth F. Aaron

Title:

 

Secretary

Dated:

 

June 12, 2006

NATIONAL INDIAN GAMING COMMISSION By:      Name:  

Philip N. Hogen

Title:  

Chairman

Dated:  

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 40



--------------------------------------------------------------------------------

Full House Resorts, Inc. joins in this agreement solely for the purpose of
consenting to the provisions of Section 9.23 in consideration of the release
granted by the Tribe under Section 9.24.

 

FULL HOUSE RESORTS, INC. By:  

/s/ Barth F. Aaron

 

Name:

 

Barth F. Aaron

 

Title:

 

Secretary

 

Dated:

 

June 12, 2006

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 41



--------------------------------------------------------------------------------

Green Acres Casino Management Company, Inc. joins in this agreement solely for
the purpose of consenting to the provisions of Section 9.23 in consideration of
the release granted by the Tribe under Section 9.24.

 

GREEN ACRES CASINO MANAGEMENT COMPANY, INC. By:       

Name:

      

Title:

      

Dated:

    

 

Huron Band-GEM Management Agreement

June 12, 2006

Page 42